t c memo united_states tax_court e bruce didonato and denise a agness didonato petitioners v commissioner of internal revenue respondent docket no filed date robert john alter for petitioners sze wan florence char lydia a branche and marco franco for respondent memorandum findings_of_fact and opinion laro judge respondent determined deficiencies in petitioners’ and federal_income_tax of dollar_figure and dollar_figure respectively and accuracy- related penalties under sec_6662 of dollar_figure and dollar_figure respectively in an amended answer respondent asserted a dollar_figure increase to the deficiency as well as a dollar_figure increase to the corresponding accuracy-related_penalty both increases stem from a disallowed depreciation deduction for and recapture of excess_depreciation deductions claimed for through for an undivided share in an aircraft that petitioner e bruce didonato didonato owned through a limited_liability_company in didonato v commissioner tcmemo_2011_153 101_tcm_1739 we held through partial summary adjudication that petitioners were not entitled to a dollar_figure charitable_contribution_deduction for relating to the donation of a land conservation_easement to mercer county new jersey mercer county because they did not obtain a contemporaneous written acknowledgment of the contribution as required by sec_170 1unless otherwise indicated section references are to the applicable version of the internal_revenue_code code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded 2more specifically we held it was not possible for petitioners to obtain such an acknowledgment in because the contribution was conditional until at least date long after the year closed see didonato v commissioner tcmemo_2011_153 101_tcm_1739 following petitioners’ concession that they are not entitled to a dependency_exemption deduction for didonato’s father for and subject years we decide the following issues whether petitioners underreported by dollar_figure the gross_receipts of didonato’s sole_proprietorship optometry practice campus eye group ceg we hold they did whether petitioners are entitled to depreciation expense deductions of dollar_figure for and dollar_figure for for a sport_utility_vehicle we hold they are not whether didonato’s wholly owned s_corporation campus eye group asc inc asc is entitled to deduct amounts claimed as employee_achievement_award expenses of dollar_figure for and dollar_figure for we hold it is not whether asc may deduct expenses for conferences and meetings of dollar_figure for and dollar_figure for we hold it may not whether didonato’s wholly owned s_corporation campus eye group asc inc asc is entitled to deductions of dollar_figure for and dollar_figure for for the lease of a fractional interest in an aircraft we hold it is not whether petitioners are entitled to deduct rental expenses of dollar_figure for and dollar_figure for relating to two residential properties didonato owned we hold they may to the extent stated herein whether petitioners are 3we also deem the parties to agree as respondent determined in the notice_of_deficiency that petitioners are entitled to a dollar_figure capital_loss deduction and additional deductions for self-employment taxes due for each of the subject years entitled to deduct losses of dollar_figure for and dollar_figure for they claim were incurred in connection with a limited_liability company’s aircraft leasing activity we hold they may to the extent stated herein whether for petitioners must recapture excess_depreciation claimed with respect to their aircraft leasing activity for through we hold they must and whether petitioners are liable for accuracy-related_penalties for substantial understatements of income_tax we hold they are findings_of_fact i preliminaries some facts were stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioners husband and wife resided in new jersey when the petition was filed they have two children r d age seven in and d d age five in 4because we conclude there was a substantial_understatement_of_income_tax for each year at issue we need not consider respondent’s alternative positions that petitioners are liable for accuracy-related_penalties due to negligence or disregard of rules or regulations or substantial_valuation_misstatement under sec_6662 and b and see sec_1_6662-2 income_tax regs 5the court refers to minor children by their initials see rule a ii petitioners a didonato didonato completed his undergraduate studies at widener university and he holds a doctorate in optometry from the pennsylvania college of optometry now part of salus university he interned at the national naval medical center hospital in bethesda maryland during the years at issue didonato was a practicing optometrist the owner and operator of an ambulatory surgical center an investor in stocks and bonds and the owner of various commercial and residential properties he frequented many social clubs during the subject years including the leash the philadelphia club and the nassau club b ms didonato petitioner denise a agness didonato ms didonato attended st john fisher college in rochester new york rochester and she graduated from the pennsylvania college of optometry with a doctorate in optometry during the years at issue ms didonato was a staff optometrist with ceg who oversaw billing and administration for that entity ms didonato was also the corporate secretary for asc at all relevant times ms didonato had family who resided in the greater rochester area iii the prior audit didonato’s or petitioners’ and federal_income_tax returns neither of which is at issue here were selected for examination in or about prior audit the internal_revenue_service irs audited those returns and in particular investigated whether didonato was a qualifying real_estate_professional entitled to deduct losses related to his rental_real_estate_activities the irs determined in the prior audit the findings of which are not binding in the instant case that didonato was a qualifying real_estate_professional during and the record does not establish the extent to which if at all didonato’s real_estate activities during the subject years paralleled his real_estate activities in and iv overview of petitioners’ activities reported on the and returns petitioners timely filed joint federal_income_tax returns for return and return each of the and returns reported items 6although testimony elicited at trial indicated that ms didonato was ceg’s corporate secretary we decline to conclude she was because ceg is not organized as a corporation because ms didonato declined to appear at her own trial we do not have the benefit of her testimony on this point of income and expense from ceg asc equipment_leasing l l c equipment_leasing and mallard property management group mallard v ceg and asc a ceg ceg is a multidisciplinary eye care practice that didonato has owned and operated since date ceg was organized as a sole_proprietorship during the subject years though it was later organized as a limited_liability_company of which didonato was the sole member for each of the subject years petitioners reported ceg’s income and expenses on schedule c profit or loss from business during the years at issue ceg used the services of approximately optometrists independent contractors and staff employees the optometrists independent contractors and employees serviced patients in the areas of neuroophthalmology eye surgery cornea service ocular implants optometry and medical management of eye disease in addition to other services 7an optometrist is a doctor of optometry specializing in the examination and diagnosis of eye diseases visual conditions and similar disorders by contrast an ophthalmologist is a medical doctor specializing in eye and vision care trained to in addition to other skills perform eye surgeries while new jersey recognizes optometry as a profession n j stat ann sec_45 west optometrists are not necessarily permitted to practice medicine and perform surgeries see id sec_45 the optometrists who associated with ceg owned roughly affiliated offices that used ceg’s offices to see patients b asc asc is an ambulatory surgical center that didonato incorporated in didonato is asc’s sole shareholder and president since its inception asc has elected to be treated as a small_business_corporation s_corporation for federal_income_tax purposes and filed for each year at issue form_1120s u s income_tax return for an s_corporation didonato did not receive from asc a regular biweekly salary but he received from asc a cash distribution at the end of each year petitioners reported didonato’s distributive_share of income and loss from asc on schedules e supplemental income and loss attached to the and returns during the subject years asc had in addition to its employees between five and seven consulting ophthalmologists staffed as independent contractors 8respondent does not assert and we do not decide whether the distributions were compensation to didonato on which asc owed employment_taxes see eg 119_tc_121 sole shareholder and president of an s_corporation was a corporate employee for whom the corporation was liable to pay employment_taxes under sec_3121 aff’d 93_fedappx_473 3d cir see also david e 668_f3d_1008 8th cir cert_denied u s 133_sct_364 each ophthalmologist a board certified medical doctor was paid approximately dollar_figure annually supposedly for services he or she performed as a director of asc each doctor allegedly handled varying aspects of asc’s regulatory environment in exchange for the fee purportedly for ensuring accreditation under the accreditation association for ambulatory health care managing risk giving testimony at depositions and overseeing the purchase of new equipment and implantable devices the record does not establish the extent to which if at all the recipients actually performed these functions during the subject years or at any other time the ophthalmologists performed patients’ surgeries at asc’s facilities the ophthalmologists then billed their patients’ third-party payors ie insurance provider or medicare for services provided at the same time asc billed the same third-party payor for facility services such as operating room usage the labor and implanted devices in addition to other charges 9one doctor who has the title of associate medical director received dollar_figure per year for purportedly overseeing the purchase of new medical equipment and implantable devices although we may refer to one or more of the ophthalmologists as directors we render no opinion as to whether he or she actually provided nonmedical services to asc c relationship between ceg and asc ceg’s and asc’s businesses were sizable in the aggregate they handled roughly big_number patients during the subject years asc’s patients came to it in one of two waysdollar_figure first asc’s ophthalmologists received referrals through ceg second asc’s ophthalmologists performed surgeries for their patients at asc’s facility trial testimony made clear that the line of demarcation between ceg’s and asc’s practices was at times unclear ceg and asc mostly if not entirely operated out of different suites within the same office complex in that regard asc paid to ceg for each subject year a facility fee for asc’s use of five office 10didonato expressed concern at trial over whether asc’s relationship with its medical directors who doubled as surgeons violated the stark act u s c sec 1395nn and or the anti-kickback act u s c sec 1320a-7b in this regard didonato testified that during the years at issue he sought out the advice of a law firm in washington d c washington to review asc’s activities as they related to the stark act and the anti-kickback act the stark act prohibits medical providers and hospitals from presenting claims to federal healthcare programs where those claims are the result of referrals from physicians with whom the medical provider has a financial relationship see u s c sec 1395nn a the anti-kickback act imposes criminal liability on anyone who among other prohibited acts knowingly and willingly solicits or receives any remuneration including a kickback bribe or rebate to induce an individual to make referrals for services that may be covered by a federal health care program see u s c sec 1320a-7b a and b because any potential violations of these laws are not at issue in this civil tax case we do not address them here nor do we address whether the physician director fees of dollar_figure each annually were for services actually rendered suites asc claimed deductions for rents of dollar_figure for and dollar_figure for in addition ceg paid on behalf of asc payroll and payroll_taxes of dollar_figure respondent allowed these payroll and payroll_taxes as offsets to ceg’s gross receiptsdollar_figure d didonato’s attempted sale of asc during the subject years didonato investigated the possibility of a sale of a majority of his shares of asc stock to a venture capital firm or a small cap investordollar_figure in furtherance of such a stock sale didonato engaged michael witter or his firm among others to find a suitable buyer one potential buyer a public company had in or around offered to purchase a stake in asc for dollar_figure million didonato opted to not sell his shares of asc stock during the subject years though at trial he testified that he intended to sell his shares of asc stock for dollar_figure million in the summer of 11respondent reflected his allowance for payroll and payroll_taxes paid_by ceg for the benefit of asc as an adjusting entry to ceg’s gross_receipts the record does not explain why respondent allowed this offset 12we decide that didonato intended to structure the sale of asc as a stock sale and not an asset sale because as he testified he was offered dollar_figure million for a majority interest ie stock interest in asc the record does not suggest that didonato pursued the sale of asc’s assets at any time we note that barry concool sometimes dr concool was a business_associate of didonato who was involved to an extent in discussions regarding didonato’s possible sale of asc to the public company vi ceg’s controverted income a overview petitioners relying on a trial balance printed pincite p m on date trial balance reported gross_receipts of dollar_figure on ceg’s schedule c profit or loss from businessdollar_figure respondent determined on audit of the return that ceg’s gross_receipts for that year should be increased to dollar_figure ie an increase of dollar_figure we summarize now the relevant facts related to this adjustment b ceg’s purchase of surgical supplies for itself and asc during the subject years ceg purchased surgical supplies for its use and that of asc from date through p m on date asc paid dollar_figure to ceg for_the_use_of surgical supplies from january through date at some point after p m on date asc paid dollar_figure to ceg for_the_use_of surgical supplies during date the dollar_figure was not included in ceg’s gross_receipts the record is not clear whether amounts asc paid for surgical supplies were actual transfers of cash by check or otherwise or whether the payments were simply bookkeeping entries adjusting intercompany obligations 13ceg did not close for business until p m on date c general ledgers and trial balances ceg and asc at all relevant times employed a full-time in-house accountant to keep the companies’ books_and_records during the years at issue ceg used proprietary software programs from which an individual could generate general ledgers and trial balances and print hard copies thereof ceg coded accounts for contributed capital--asc and contributed capital with account nos and respectively both contributed capital accounts ie account nos and refer to payments from asc to ceg for asc’s use of surgical supplies ceg purchased that were to be included when calculating ceg’s gross_receipts respondent determined that all amounts credited to account nos and should be included in ceg’s gross_receipts however didonato testified at trial that a portion of those amounts dollar_figure was nontaxable capital contributions d conflicting trial balances the parties have stipulated three ceg trial balances for the year the trial balance one dated date trial balance and the third dated date trial balance as relevant here the and trial balances each consistently included a credit charge to ceg’s account no for dollar_figure relating to asc’s payment to ceg for_the_use_of surgical supplies the trial balance on the other hand omits entirely the dollar_figure capital_contribution recorded under account no e respondent’s determination of ceg’s gross_receipts respondent redetermined ceg’s gross_receipts on the basis of the or trial balance or both by making three adjustments using ceg’s patient fees as a starting point respondent first increased ceg’s gross_receipts by dollar_figure to reflect payments from asc for the purchase of surgical supplies through p m on date second respondent increased ceg’s gross_receipts by dollar_figure to reflect payments from asc for the purchase of surgical supplies after p m on date third respondent reduced ceg’s gross_receipts by dollar_figure to reflect payroll and payroll_taxes ceg paid for the benefit of asc to summarize respondent determined ceg’s gross_receipts as follows dollar_figure patient fees dollar_figure from asc surgical supplies dollar_figure from asc surgical supplies adjusting entries payroll and payroll_taxes big_number total dollar_figure 1the adjusting entries relate to ceg’s payment of payroll and payroll_taxes for the benefit of asc vii ceg’s controverted deductions a overview petitioners claimed depreciation expense deductions of dollar_figure and dollar_figure for a gmc yukon denali denali on ceg’s respective and schedules c respondent disallowed each of these deductions because according to him petitioners did not establish the vehicle was used in a trade_or_business b the denali and ceg’s transportation services ceg and asc in addition to offering optometric and surgical services also provided to patients transportation to and from the companies’ facilities during the subject years ceg employed between two and four full-time drivers and a few part-time drivers and sometimes called upon staff or a limousine company to drive patients as needed ceg and asc owned multiple vehicles to transport patients including two vans one minivan and the denali collectively transport vehicles each of the transport vehicles was kept at asc’s parking lot when not in use ceg at all relevant times maintained logs of its patients’ appointments and denoted in the log whether a patient was transported from ceg during a particular visit by inserting a t on the comment line of the log the logs do not indicate which of ceg’s vehicles was used to transport the patient the patient’s home address the pickup or dropoff location or the distance the patient was driven viii asc’s controverted deductions a overview respondent disallowed various expenses asc claimed as trade_or_business expense deductions on its forms 1120s including employee achievement awards paid to mr witter and didonato builders developers inc didonato builders expenses for conferences and meetings and lease payments to equipment_leasing b employee_achievement_award sec_1 didonato builders asc had a relationship with didonato builders a general contractor business owned by didonato’s cousin vincent didonato vincent on each of september and date didonato builders invoiced asc and asc paid to vincent dollar_figure for a bonus per agreement the parties have stipulated that neither petitioners nor asc has a written_agreement purporting to entitle didonato builders to the dollar_figure payments and didonato testified at trial that the agreement was oral asc claimed a dollar_figure total deduction for employee achievement awards on its form_1120s respondent disallowed dollar_figure of the dollar_figure deduction for employee achievement awards paid to vincent firearm purchase asc claimed a dollar_figure deduction for employee achievement awards on its form_1120s respondent disallowed dollar_figure of the dollar_figure deduction for a firearm didonato purchased in the united kingdom for big_number dollar_figure on date didonato gave the firearm to mr witter in connection with investment advisory services related to the prospective sale of didonato’s shares of asc stock the parties stipulated that the only document petitioners provided to substantiate asc’s entitlement to deduct the cost of the firearm was an american express statement indicating that asc paid for the firearm c conferences and meetings asc claimed expenses of dollar_figure for and dollar_figure for for conferences and meetings as other deductions on its forms 1120s more specifically asc claimed a staff meeting expense deduction for each of the following expenses for item date payee covert moore grand island lodge mbna bank davis boring good old day sec_3 the leash musky amwell valley conservancy amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure nassau club mbna bank musky1 the retail company musky amwell valley conservancy the leash the leash philadelphia club the leash river’s edge restaurant the leash nassau club didonato grand island lodge the leash river’s edge restaurant philadelphia club atlantic indian river’s edge restaurant davis boring dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1we note that items and are in the same amount bear the same invoice number and bear the same check number asc also claimed staff meeting expense deductions for as follows item date payee philadelphia club grand island lodge american express davis boring the leash musky musky musky the leash amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the leash amwell valley conservancy nassau club the leash m m philadelphia club nassau club nassau club grand island lodge amwell valley conservancy river’s edge restaurant nassau club the leash philadelphia club river’s edge restaurant nassau club atlantic indian marsilio’s philadelphia club philadelphia club didonato dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent disallowed in full each of the deductions for conferences and meetings the parties have stipulated that the disallowed deductions relate to purported meals and entertainment_expenses for asc’s employees and staff the parties also have stipulated that asc provided to respondent copies of canceled checks and invoices from the establishments that provided the services deducted as the only documents to substantiate the expenses finally the parties have stipulated asc did not maintain logs recording the members of its staff who were present at the events or the business_purpose of the expense if any d lease payment sec_1 equipment_leasing equipment_leasing l l c equipment_leasing is a new jersey limited_liability_company that didonato formed in for purposes of holding a partial ownership_interest aircraft share in a cessna citation v ultra aircraft aircraft the aircraft is a jet with a crew of two pilots and can hold between seven and eight passengers didonato is equipment leasing’s sole member and petitioners reported his share of equipment leasing’s income and expenses for the subject years on schedules c attached to the and returns asc’s lease of the aircraft on date equipment_leasing entered into a purchase agreement with executive jet sales inc d b a net jets net jets for a undivided_interest in the aircraft for dollar_figure equipment_leasing in turn leased the aircraft share to asc equipment_leasing did not engage in any business activity other than leasing the aircraft share to asc asc’s policy regarding and personal_use of the aircraft asc had adopted a policy which it did not follow that the aircraft was to be used for business purposes only under the terms of the policy didonato had to authorize any use of the aircraft and any time didonato or ms didonato was on the plane use of the aircraft was required to be authorized by one or more of asc’s other executives in practice however the aircraft was frequently used by petitioners and their children for personal reasons or in connection with the sale of didonato’s shares of asc stock as to the personal_use of this aircraft one log for a flight in date described more fully below stated petitioners’ video preferences as barney and thomas ostensibly referring to the popular children’s characters barney the dinosaur and thomas the train the same flight log also stated petitioners’ in-flight meal selection as chicken finger dinner to serve two children we infer that the children referred to on the flight log were petitioners’ children on one occasion in asc used the aircraft to transport one of its doctors harmon stein dr stein to his home in east hampton new york east hampton on the friday of the labor day holiday weekend purportedly so dr stein could perform surgeries on the same day at asc’s office in new jersey dr stein had wanted to return to his home earlier that day in this regard petitioners joined dr stein on the outbound flight to east hampton the return flight which departed hours after the outbound flight landed had petitioners as its sole passengers the lapse of time between when the outbound flight landed and the return flight departed coupled with petitioners’ presence on the return flight suggests that the aircraft was used to transport petitioners to dr stein’s east hampton home the record does not explain the business_purpose if any for petitioners’ joining dr stein on the outbound portion of this trip the cost for using the aircraft share equipment_leasing paid an upfront fee of dollar_figure for the aircraft share and it incurred a monthly management fee of an unspecified amount in addition equipment_leasing incurred an hourly rate of dollar_figure to dollar_figure per hour the aircraft was in use without a charge for deadhead time didonato estimated the all-in cost of the aircraft ie inclusive of financing costs the management fee and the hourly rate to be approximately dollar_figure per hour while the cost for each of petitioners’ flights during the years at issue is not clear from the record a one-way flight on this aircraft from new jersey to washington cost around dollar_figure petitioners’ travels petitioners traveled to the following destinations on the aircraft on the following dates during trip date origin destination miles passenger sec_1 petitioners children thursday tuesday petitioners children tuesday homestead fl trenton nj big_number petitioners children friday trenton nj orlando fl orlando fl homestead fl trenton nj key west fl big_number petitioners mr witter tuesday key west fl trenton nj big_number petitioners mr witter unknown individual unknown individual sunday trenton nj washington dc petitioners dr holt sunday washington dc trenton nj tuesday trenton nj miami fl big_number unknown individual petitioners dr holt unknown individual didonato dr holt another individual to discuss the sale of asc tuesday miami fl tuesday trenton nj new london ct tuesday new london ct trenton nj friday trenton nj sunday rochester ny trenton nj thursday trenton nj ukiah ca big_number trenton nj big_number didonato dr holt another individual to discuss the sale of asc didonato or individuals whose relationship to asc is not clear from the record didonato individuals whose relationship to asc is not clear from the record ms didonato unknown individuals ms didonato unknown individuals didonato mr witter individuals whose rochester ny relationship to asc is not clear from the record didonato mr witter individuals whose relationship to asc is not tuesday ukiah ca trenton nj big_number thursday trenton nj wichita ks big_number thursday wichita ks las vegas nv sunday las vegas nv trenton nj big_number didonato dr stein asc monday trenton nj charlottesville didonato unknown monday charlottesville trenton nj va tuesday friday trenton nj jacksonville il didonato mr witter jacksonville il trenton nj didonato mr witter va 1our statement of the identity of the passengers on each flight is derived primarily from the net jets flight logs as informed by didonato’s testimony where we refer to a passenger as an unknown individual we do so because the record does not specify the person’s name or relationship to petitioners clear from the record didonato dr stein asc doctors individual whose relationship to asc is not clear from the record didonato dr stein asc doctors individual whose relationship to asc is not clear from the record doctors individual whose relationship to asc is not clear from the record individuals didonato unknown individual sec_2didonato testified that the purpose of this sunday trip to washington was to meet with didonato’s lawyers for an afternoon seminar on health care issues leo holt dr holt is not an employee or staff member of asc ceg or didonato the flight log for this flight as well as for the return flight states that a fourth individual was on the aircraft but that person is not identified in the record petitioners traveled to the following destinations using the aircraft on the following dates in trip date day origin destination miles passenger sec_1 tuesday friday friday sunday wednesday sunday wednesday saturday thursday atlanta ga petitioners petitioners trenton nj atlanta ga trenton nj columbus m sec_895 didonato mr witter trenton nj trenton nj didonato mr witter columbus ms trenton nj nassau bahamas big_number petitioners children nassau bahamas trenton nj big_number petitioners children trenton nj rochester ny ms didonato children rochester ny trenton nj ms didonato children trenton nj washington dc didonato unknown thursday washington dc trenton nj thursday trenton nj washington dc individual didonato unknown individual didonato individuals whose relationship to asc is not clear from the record whose relationship to asc is not clear from the record whose relationship to asc is not clear from the record whose relationship to asc is not clear from thursday thursday sunday thursday washington dc trenton nj didonato individuals trenton nj key west fl key west fl trenton nj trenton nj ny big_number didonato mr witter big_number didonato mr witter saratoga springs didonato individuals saturday saratoga springs trenton nj ny didonato individuals thursday saturday washington dc trenton nj east hampton ny trenton nj friday friday trenton nj trenton nj east hampton ny the record washington dc petitioners children petitioners children petitioners dr stein petitioners wednesday trenton nj las vegas nv trenton nj las vegas nv big_number didonato at least asc doctors and as many a sec_3 individuals whose relationship to asc is not clear from the record big_number didonato at least asc doctors and as many a sec_3 individuals whose relationship to asc is not clear from the record rochester ny ms didonato children ms didonato children trenton nj rochester ny trenton nj saturday monday thursday 1our statement of the identity of the passengers on each flight is derived primarily from the net jets flight logs as informed by didonato’s testimony 2this trip occurred over the labor day holiday weekend flight logs and manifests net jets provided to equipment_leasing flight logs for_the_use_of the aircraft during the subject years the parties have stipulated that the only written records maintained by asc the lessee to substantiate the business_purpose for_the_use_of the aircraft during the subject years were net jets travel logs and invoices and copies of brochures and registration materials of various eye care conferences the travel logs specified the date origin and destination of the flights flight distance and flight and travel time and included a passenger manifest listing the number and names of passengers on the flight as well as any onflight services and postflight transportation arrangements however some passenger manifests included discrepancies between the number of passengers on the flight and the listed namesdollar_figure federal_income_tax reporting of the aircraft share and respondent’s proposed adjustments a equipment_leasing petitioners claimed accelerated_depreciation expense deductions totaling dollar_figure on equipment leasing’s through schedules c in addition petitioners reported losses from equipment_leasing for the years at issue as follows item gross_receipts less other expenses repairs and maintenance depreciation interest_expense income loss dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number 14for example the travel log for the trip to orlando florida orlando from march through orlando flight stated that four passengers were on the plane yet the manifests listed petitioners as the only passengers on the flight at trial following question from the court on the point didonato acknowledged that his children were on the orlando flight as another example the passenger manifests for the trip to rochester new york rochester trip stated that three passengers were on the plane yet ms didonato was the only passenger listed respondent disallowed the loss deductions in full because as he determined in the notice_of_deficiency petitioners had not established that such expenses were incurred paid or ordinary and necessary business_expenses of equipment_leasing alternatively respondent determined that the loss deductions were not allowed because equipment_leasing had not established that its leasing activity was a bona_fide business venture entered into for profit or that the substantiation requirements of sec_274 had been met b asc asc the lessee of the aircraft share claimed equipment_leasing expense deductions on its forms 1120s of dollar_figure for and dollar_figure for under the alternative_depreciation_system of sec_168 the aircraft share was depreciable under the straight-line method with a recovery_period of years respondent disallowed asc’s claimed equipment_leasing expense deductions in their entirety and increased petitioners’ distributive_share of income from asc accordingly ix the personal_residence and mallard’s real_estate activities a overview didonato’s real_estate activities with the exception of his ownership of his personal_residence and two office suites he owned through ceg operated under the mallard trade namedollar_figure didonato individually or through mallard owned various properties in new jersey during the subject years first he owned his personal_residence pincite cold soil road personal_residence approximately acres in size second he owned two other residential rental properties on cold soil road cold soil road cold soil property and cold soil road property cold soil property dollar_figure the acreage of the personal_residence and the and cold soil properties as didonato testified at trial totals roughly acres the and cold soil properties are each adjacent to the personal_residence and according to a map included with the record the personal_residence was situated between the and cold soil properties third he owned seven suites in an office building in hamilton new jersey hamilton as well as two additional commercial rental propertiesdollar_figure during the subject years petitioners reported the income and expenses of nine real_estate properties on 15the record is not clear whether mallard was a separate company or simply a trade_name through which didonato operated his rental_real_estate_activities nor does the record include documentary_evidence indicating that mallard owned legal_title to the properties in question the parties stipulated and we so find that petitioners used the mallard trade_name to manage many of didonato’s rental properties 16the total acreage of these properties is not clear from the record 17five of the suites operated under the mallard trade_name and two of the suites were apparently owned by ceg schedules e attached to the and returns namely the and cold soil properties fives suites in the hamilton office building and as explained below the two additional commercial rental properties with the exception of the and cold soil properties and one of the office suites didonato leased to asc the rental properties reported on schedules e attached to the and returns b mallard’s books_and_records mallard maintained books_and_records for the subject years the books_and_records omitted rental income purportedly received for the and cold soil properties at the same time the books_and_records reported rental income from each of the nine other properties mallard purportedly managed notwithstanding the fact that mallard’s books_and_records do not show it received rental income from the and cold soil properties petitioners reported annual rental income of dollar_figure from each of the and cold soil properties the parties have stipulated petitioners do not have copies of any canceled checks showing they received payments of rent for either the cold soil property or the cold soil property during either of the subject years c the personal_residence beginning in date and continuing through at least date didonato was granted several construction permits for his personal_residence specifically didonato received permission to build a big_number square-foot single- family residence with bedrooms bathrooms fireplaces a 4-car garage a heated driveway and or walkway and an inground pool measuring by feet as well as other improvementsdollar_figure didonato builders was named on the permits as the contractor for the personal_residence during the time of the examination of the and returns in or around early the personal_residence had a large power-operated gate with security cameras and stone-lined driveway d and cold soil propertie sec_1 overview didonato recognizing the opportunity to develop the lots adjacent to the personal_residence acquired the and cold soil properties during the early-to-mid-1990s the record is not clear as to whether these properties are titled in the name of didonato or in the name of mallard petitioners conducted 18the square footage of the personal_residence was initially set at big_number though permits included in the record proposed to increase it to big_number feet we understand a permit for installation of a snow-melting system at the personal_residence to mean a heated driveway and or walkway farming activities on the and cold soil properties allegedly including the buying and selling of colts pheasants and cowsdollar_figure as didonato testified at trial the farming activities were carried on to maintain the farm designation on the properties and to save money on his property taxes for the most part if not entirely petitioners deducted the expenses related to their farm operation as repair and maintenance_expenses related to the and cold soil properties didonato paid the property taxes on the and cold soil properties and he included in the payments on those properties a portion of the real_estate_taxes due on the personal_residence not immediately clear from the record sale of development rights didonato sold property rights in the personal_residence and the cold soil property during and in he sold to lawrence township for dollar_figure development rights on a portion of the cold soil property by which he agreed to preserve a portion of the property as farmland ie to not develop the property for residential purposes in didonato sold to mercer county for 19we refer to petitioners’ farming activities as allegedly conducted because petitioners did not report any farming income on the and returns nor is the record clear whether the alleged farming activities were performed by didonato dollar_figure development rights on portions of his personal_residence and the cold soil property by which he agreed to restrict his use of those properties we note that didonato also transferred to mercer county new jersey development rights on the cold soil property discussed more fully in our prior opinion in this case see didonato v commissioner t c m cch pincite- rental agreements20 the evidence includes a rental agreement reciting that didonato leased to his father for dollar_figure per month the dwelling located at the cold soil property during the years at issue included in this rent were utilities at an average monthly cost of dollar_figure the and returns each responded no to a question on schedules e asking whether a member of petitioners’ family used any properties reported on that schedule for personal purposes for the greater of days or of the total days rented at fair_market_value didonato testified that he answered the question this way because he did not consider his father a member of his family 20we render no opinion as to whether either rental agreement discussed in this section was entered into at arm’s length the evidence also includes a rental agreement reciting that didonato leased to matthew richen whose relationship to didonato is not clear for dollar_figure per month the dwelling located at the cold soil property like the rental for the cold soil property the rent included utilities at an average monthly cost of dollar_figure during and when the dwelling houses of the and cold soil properties were respectively leased to didonato’s father and mr richen didonato made major improvements to the land surrounding the dwelling houses improvements to the cold soil property respondent’s revenue_agent examined the and returns in date at or around that time on two occasions the revenue_agent toured the personal_residence the cold soil property and the cold soil property the tours allowed the revenue_agent to learn that the single-family residence associated with the cold soil property had not been substantially improved despite didonato’s contrary representation substantial improvements had been made however to the barn and land of the cold soil property including the building of ditches swales and bridges as will shown to be relevant the revenue_agent observed that the driveway to the cold soil property was not protected by a gate and that the cold soil property had a dirt gravel road for a driveway with no structures placed thereon the cold soil property contained a single-family residence a large barn a small barnlike structure several smaller structures and a chicken coop the large barn had several horses in it and one of the other structures contained machinery the cold soil property contained a single-family residence a barn a chicken coop and a structure that was being used as a hunting lodge there was a double line of trees running across the entire length of the personal_residence and the and cold soil properties purported rental expenses petitioners submitted thousands of pages of receipts purchase orders and invoices purporting to substantiate expenses mallard allegedly incurred in respect of didonato’s rental properties some expenses were claimed to be exempt from new jersey sales_tax because mallard had completed a form st-7 farmer’s exemption certificatedollar_figure other purchase orders explicitly referenced that the work to be performed was to be completed at the personal_residence namely electrical 21n j stat ann sec_54 32b-dollar_figure west provides receipts from sales of tangible_personal_property and production and conservation services to a farmer for use and consumption directly and primarily in the production handling and preservation for sale of agricultural or horticultural commodities at the farming enterprise of that farmer are exempt from the tax imposed under the ‘sales and use_tax act ’ work installation of a security gate the rental of dumpsters and equipment for the construction of a swale ie a wetland dollar_figure included among the expenses claimed by petitioners as deductions for repairs and maintenance of the and cold soil properties or both were the following dollar_figure for a room at the carlyle hotel in new york new york over the new year’s day holiday dollar_figure to a toy store on date a barbecue grill a scarecrow motion-activated sprinkler a security system a lightning protection system a farm gate pool paint dog food fish food toilet paper poinsettias strands of garland ice scrapers a salt lick for lucky equine shampoo alfalfa cubes cracked corn chicken feed clover seed bales of hay hundreds of spruce fir and pine trees flowers grass seed live plant stalks of corn live pumpkin plants poultry wire and signs stating a waterway was a private streamway in addition to many others suffice it to say some expenses were personal others concerned the status of the and cold soil properties as farms and many bore no apparent relationship to the rental of the dwelling houses of the and cold soil properties 22while the individual who delivered the dumpster and equipment for the swale listed the address to which the work related as the personal_residence didonato builders referenced the property to which the expenses related as being for didonato generally at cold soil road expenses reported on the and returns the parties stipulated mallard’s books_and_records included all of the purported expenses of the and cold soil properties which petitioners claimed as deductions on the and returns mallard’s books_and_records do not however show that mallard received any rental income with respect to either the cold soil property or the cold soil property petitioners claimed the following income and expense items on schedule e of their form_1040 item income rental income expenses advertising insurance legal mortgage interest repairs taxes utilities other depreciation net lo sec_245 cold soil property cold soil property dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners claimed the following income and expense items on schedule e of their form_1040 item income rental income expenses advertising insurance legal mortgage interest repairs taxes utilities other depreciation net lo sec_245 cold soil property cold soil property dollar_figure -0- big_number -0- big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number e commercial rental properties respondent did not determine adjustments with respect to didonato’s or mallard’s commercial rental properties though we summarize the related rental activities for completeness and clarity didonato owned seven office suites in an office building in hamilton referred to as a-1 a-2 a-3 a-4 a-5 b-1 and b-2 collectively hamilton office complex ceg owned and occupied building a-1 ceg office ceg leased to asc buildings a-2 a-3 a-4 a-5 b-1 and b-2 collectively asc offices didonato also occupied building a-5 for purposes of keeping a personal office conference room and secretarial center he also claims to have managed his real_estate out of building a-5 didonato never offered the asc offices for rent to any party other than asc and did not advertise them for rent to any other party on schedules e attached to the and returns petitioners reported rents from the asc offices totaling dollar_figure and dollar_figure respectively asc claimed corresponding deductions on its and forms 1120s didonato also owned two additional rental properties which are not at issue in this proceeding x tax_advice a overview didonato has used the tax and accounting services of amper politziner mattia llp amper since at least when the firm represented him in the prior audit staff at amper prepared the and returns paul dougherty a certified_public_accountant and tax lawyer with years’ experience supervised the preparation of and reviewed the and returns mr dougherty also provided petitioners with various tax_advice for the years at issue petitioners obtained from amper separate written tax_advice with respect to didonato’s real_estate activities and equipment leasing’s ownership and operation of the aircraft b rental_real_estate_activities on date amper provided to didonato an opinion letter real_estate opinion addressing various aspects of didonato’s real_estate activities as relevant here the real_estate opinion reflected a will comfort level that the conservation_easement contribution would yield a charitable_contribution_deduction on didonato’s individual returndollar_figure the real_estate opinion without specifying the property to which the expenses related opined that didonato will be able to depreciate the building and take all the related expenses the real_estate opinion went on to state that the author of the letter had not fully researched the proper tax treatment of rent-free occupancy of rental properties the remainder of the opinions reached in the real_estate opinion are so general as to have no usefulness for our discussion c aircraft advice and reporting position sec_1 aircraft letter on date amper provided to didonato a letter aircraft letter stating its recommendation on how to structure the ownership and operation of the fractional share the aircraft letter less than two full pages in length began by recognizing didonato’s intention to purchase the aircraft share for business and personal purposes after some general advice on owning the aircraft share 23in tax parlance there are a number of different comfort levels at which an opinion letter can be issued an opinion issued at the will level as compared with the should or more_likely_than_not levels is generally the highest level of comfort see robert p rothman tax opinion practice tax law through equipment_leasing the aircraft letter advised didonato that personal_use of the aircraft by him or his employees would be considered a fringe benefit includible in the gross_income of the individual using the aircraft the letter further advised didonato that equipment leasing’s operating and management expenses may be limited due to personal_use although the aircraft opinion concluded the use of the aircraft would be deductible by asc as a travel expense it did not address whether asc’s lease of the aircraft was an ordinary and necessary business_expense didonato did not secure any additional written tax_advice on the aircraft share after didonato’s misstatements to amper amper approved petitioners’ claimed deductions for use of the aircraft share because as didonato explained to mr dougherty or his staff the aircraft was not used for personal traveldollar_figure neither mr dougherty nor his staff reviewed the flight logs in connection with their preparation of the and returns mr dougherty acknowledged at trial that had he known that petitioners’ children were on board the aircraft during the subject years his firm would not have taken the reporting position that the aircraft was not used for personal travel 24didonato advised mr dougherty that when he flew for personal reasons he flew commercial airliners the record does not include any evidence showing that didonato flew on a commercial airliner at any time during the subject years xi notice_of_deficiency petition and amended answer respondent issued to petitioners a notice_of_deficiency proposing various adjustments to the and returns first respondent determined petitioners were not entitled to depreciation expense deductions for the denali of dollar_figure for and dollar_figure for second respondent determined ceg’s gross_receipts for were dollar_figure and not dollar_figure as reported on the return third respondent determined petitioners did not hold the and cold soil properties as rental properties that all expenses related thereto were nondeductible personal expenses and that petitioners’ taxable_income should be increased by dollar_figure for and dollar_figure for dollar_figure fourth respondent determined petitioners were not entitled to losses of dollar_figure for and dollar_figure for relating to equipment leasing’s aircraft share because petitioners had not established that the aircraft leasing expenses were ordinary and necessary business_expenses or in the alternative that the aircraft leasing activity was a bona_fide business venture entered into for profit or that the substantiation requirements of 25respondent determined in the alternative that if the and cold soil properties were rental properties then repair expenses claimed as deductions in the amounts of dollar_figure for and dollar_figure for were disallowed because according to respondent petitioners did not establish that the expenses were actually incurred or if the expenses were actually incurred then the expenses were capital expenditures that were not currently deductible sec_274 had been met fifth respondent determined petitioners’ share of other income from asc was increased by dollar_figure for and dollar_figure for because respondent determined asc was not entitled to deductions for lease payments to equipment_leasing for the aircraft share of dollar_figure for and dollar_figure for employee achievement awards of dollar_figure for and dollar_figure for or expenses for conferences and meetings of dollar_figure for and dollar_figure for dollar_figure sixth respondent determined for a favorable adjustment allowing an additional capital_loss of dollar_figure which is not at issue seventh respondent determined adjustments to petitioners’ self-employment_tax and the corresponding self-employment_tax deductions eighth respondent determined petitioners were entitled to additional itemized_deductions for real_estate_taxes of dollar_figure for and dollar_figure for ninth respondent determined petitioners were not entitled to a charitable_contribution_deduction of dollar_figure for relating to a land conservation_easement tenth respondent determined petitioners were not entitled to a dependency_exemption deduction for didonato’s father petitioners petitioned the court in response to the notice_of_deficiency 26the notice_of_deficiency determined that adjustments to other income related to ceg and not asc but the parties have stipulated that the adjustments related to asc and not ceg respondent amended his answer to assert increases to the deficiency and accuracy-related_penalty specifically respondent alleged petitioners are not entitled to an accelerated_depreciation expense deduction for but that they must use the straight-line_depreciation method respondent further contends petitioners must recapture for the excess_depreciation claimed for through i perception of witnesses opinion during a three-day trial in new york new york we heard the testimony of four fact witnesses namely didonato brian m cohen mr dougherty and carol domanski respondent’s revenue_agent our charge as the trier of fact is in part to review the credibility of witnesses and the reliability of evidence for purposes of finding disputed facts in discharging that duty we observe the truthfulness candor and demeanor of each witness to evaluate his or her testimony see 58_tc_560 garavaglia v commissioner tcmemo_2011_228 102_tcm_286 hie holdings inc v commissioner tcmemo_2009_130 97_tcm_1672 the evidence is weighed necessary inferences are drawn and disputed facts are resolved with a view toward ascertaining the truth it is fundamental to our system of jurisprudence that the presiding judge is not a mere moderator but is the governor of the trial for the purpose of assuring its proper conduct and of determining questions of law 289_us_466 see 425_us_80 loque v dore 103_f3d_1040 1st cir 739_f2d_1347 8th cir 722_f2d_1090 3d cir we have discretion to participate in the trial process see 757_f2d_594 3d cir and we may examine a witness so as to unearth the truth ensure the proper administration of justice and make certain that there is no misunderstanding of testimony see fed r evid b beaty f 2d pincite citing 315_f2d_232 3d cir 425_f2d_1103 n 5th cir citing 416_f2d_545 5th cir of course we are careful to temper our participation in the conduct of a trial to maintain impartiality fairness and justice see notes of the advisory committee on fed r evid b see also beaty f 2d pincite citing 544_f2d_138 3d cir 696_f2d_231 3d cir after observing didonato at trial we believe he is sophisticated in many subjects including certain aspects of the federal tax law and we believe him to be a manipulator of the facts and of the law for example didonato testified that his father for whom petitioners claimed a dependency_exemption deduction and listed their qualifying relationship as parent was not a family_member for purposes of qualifying the cold soil property as a rental property he testified that his taking private flights over weekends was necessary to asc’s business because he had immense responsibilities that demanded he be at asc’s offices monday through friday yet when didonato testified about the time he purportedly devoted to his rental_real_estate_activities he stated that asc pretty much runs itself and that his work there occupied maybe of his time didonato testified to the effect that he believed that he was entitled to deduct as business_expenses the cost of the flights on which his children were present because unlike the federal building in which the trial was held where there was apparently a daycare facility w e don’t have daycare center s in the private sector didonato’s testimony especially with respect to his claimed business use of the aircraft was repeatedly vague confusing and inconsistent the court so as to facilitate our decisionmaking process and ascertain petitioners’ use of the aircraft questioned didonato on among other items the particulars of the orlando trip in this regard didonato’s dialogue with the court accentuates the unreliability of his testimony whereas passage of time tends to fade memories manipulation of the facts can hardly be disguised as poor memory the former is excusable the latter is not the following dialogue which we believe to illustrate the unreliability of didonato’s testimony occurred at trial with respect to the orlando trip in date the court so you say you went down and visited some business associates right didonato yeah dr barry concool the court okay how long did that take didonato well i don’t remember let’s see how many days we were there the court it looks like you were there for five days didonato yes we were there for five days the court so you visited him for one day what did you do the other four days didonato well we didn’t visit him for one day we visited him for most of that time i would say three days of that time he -- let me tell you who dr barry concool is the court that’s all right let me ask you something where did you spend the night didonato i don’t recall the court you don’t know if you spent it in orlando didonato we may have spent the first night there i don’t remember where we stayed the court so let me understand this trip you flew to orlando right didonato right the court you arrived before noon did you immediately leave to go see your business_associate didonato yes we did we probably saw him the next morning or we saw him that evening the court you saw him that evening in fort lauderdale didonato perhaps we did yes i didn’t keep records of my itinerary the court you just said you spent the night in orlando didonato i think we did the court so you arrived you drove two hours down to fort lauderdale saw him for whatever you did for that evening then you drove back to orlando that night didonato no generally -- what time of the year was this march it generally doesn’t work that way with these small_business jets -- the court how sic tell me how it worked in this instance didonato in this instance in this instance i don’t remember why we flew to orlando probably it was weather-related i remember when we went out of -- we tried to get out of fort lauderdale but they rescheduled us out of homestead so there are thunderstorms there all the time and they are always delaying us and moving us canceling us or making us go to another city the court so are you saying you intended to go to fort lauderdale but you in fact had to go to go orlando didonato that’s probably what happened the court well when you say probably you either know or you don’t know didonato i don’t remember what happened the court all right didonato but i do remember -- the court if you don’t know it’s better -- didonato i do remember flying out of homestead the court listen to me didonato okay the court if you don’t know it’s better to say i don’t know didonato okay the court okay so now you arrive in orlando at around noon and you drive down two hours to visit this associate and you say you spent the night back in orlando didonato no we never went back to orlando the court well you said a few moment s ago that you spent the night in orlando didonato on the front end the court that’s what i’m talking about didonato right the court what do you mean on the front end didonato on the arrival the court so you didn’t go the first day didonato my recollection is that we landed in orlando drove to fort lauderdale then drove to homestead and flew home that’s what the record shows the court yes i’m afraid i’m confused let’s try it again you arrive a little before noon on thursday march 13th is that about right didonato correct the court now what do you do after you arrive didonato probably got a rental car the court okay than what do you do didonato my recollection is we stayed there probably because the weather was bad the court so you stayed in orlando didonato right the court when did you go see the business_associate didonato probably the next day the court because a few moments ago you said you saw him that day in the evening and now you are saying something different didonato well i don’t know the court okay didonato i don’t know exactly the court if you don’t know say i don’t know didonato yeah i don’t know what happened nine years ago the court okay so now you’re saying you went there the next day so how long did you spend with him the next day didonato over the course of three or four days we -- the court no the next day how long did you spend the witness all day the court you spent from what from a m until p m with him didonato correct the court on friday didonato correct the court okay didonato because that was a business_day with patient care we did patient care with him the court all right so you spent the entire day with him didonato right the court you and your wife didonato correct the court okay where did you spend that night didonato probably somewhere in fort lauderdale the court you don’t know didonato i don’t remember the hotel the court okay now the next day is saturday didonato right the court what did you do on saturday didonato we spent saturday and sunday with him the court doing what didonato everything that you would do on a weekend the court so it’s personal stuff didonato no business stuff we were -- the court well you usually don’t do business stuff on a weekend didonato i do the court okay so what did you do with him didonato we were laying foundation he was the contact with tlc laser centers i am bound by a confidentiality agreement but if i’m allowed to discuss it here i will petitioners’ counsel you are didonato okay we were -- he was our go- between tlc laser centers he was a contractor at tlc laser centers and he was putting together a deal for tlc laser centers to buy our lasik and ambulatory surgical center and he was going to receive a fee for that service the court okay so you woke up saturday morning in fort lauderdale didonato right the court what time did you start with him didonato eight - nine the court and just the three of you didonato and his entire staff the court and you worked the whole day didonato i believe i was there all day the court when you say you believe you either know or you don’t know didonato well let’s define all day we had patient care in the morning then he did laser procedures in the afternoon he was probably done about three or have you call it all day the court so he had procedures on a saturday didonato no i’m still talking about friday sir the court okay let’s go to saturday where were you on saturday didonato saturday woke up late in the hotel met dr concool for lunch probably and spent three or four hours -- the court when you say i met him for lunch probably you either did or you didn’t didonato i did the court you did meet him for lunch didonato right the court the three of you met for lunch didonato yes the court okay then what happened didonato same thing on sunday the court well what happened after lunch didonato we went back to our hotel the court which was where didonato in fort lauderdale the court okay now on sunday what happens didonato same thing we met him again the court you met him again at nine in the morning didonato yeah what time did we come home did we come home sunday or monday let’s see the court actually you came home on tuesday didonato tuesday okay the court so you meet him again now on sunday right didonato right the court at nine in the morning didonato right the court okay and now what happens didonato my recollection is that we were going to stay there sunday and then fly home on monday and i think we flew home on tuesday because we couldn’t get out the court okay but let’s stay with sunday you meet him at nine in the morning and what happens didonato what happened that sunday the court yes didonato i don’t recall the court all right didonato but we spent the day with him the court okay you’re sure you spent the day with him didonato yeah i’m sure i spent the day with him i spent the whole weekend with him the court okay now we have monday what did you do on monday didonato i think our plan was to come home on monday but we couldn’t get out the court so what did you do didonato we had to go back and re-check into our hotel after we checked out got on the plane couldn’t leave because of thunderstorms so we ended up getting -- we wanted to go home we went out to another airport and we had to wait until the next day that happens frequently the court okay didonato with these winds the court so where did you spend the night on monday night didonato i don’t know i don’t have where we stayed at fort lauderdale the court because you left pincite in the morning from orlando so you got up real early on tuesday morning didn’t you the court so if you spent that night in fort lauderdale and you left pincite in the morning and it’s a two-hour drive didonato according to this then we went back to orlando yeah that’s what we did the court when you say according to this didonato your honor i can’t remember nine years ago the court okay i can understand that i can’t remember nine years ago either but the point is if you don’t remember it’s best to say i don’t remember rather than coming up with a story didonato well no i’m trying to be cooperative i’m trying to tell you what happened the court i don’t want you to cooperate by making things up if you don’t know say i don’t know and i’m satisfied with i don’t know didonato okay the court so is it i don’t know didonato what was your question again the court the question is did you spend the night monday night march 17th in fort lauderdale and get up rather early -- didonato i don’t know the court okay that’s fine so this flight leaves orlando pincite and goes to homestead why would that be so it’s a minute flight why would you do that didonato i don’t remember the court if you forward yourself a little bit in the documents you come across the meeting for neurological society march 13th to 15th in orlando so you’re saying you never attended that meeting because you were down in fort lauderdale didonato well you’ve got me confused now because these documents are all out of order the court well take your time see if we can understand what happened take a look at the net jets’ memo dated tuesday march 18th do you see that didonato right the court okay now flip to the next page and it looks like there is a meeting in orlando on march through the 15th and you’re saying you never went to that meeting because you were in fort lauderdale didonato no i went to that meeting the court so you went to the meeting and you went to fort lauderdale that’s a pretty good trip i don’t see how you could spend all your time in fort lauderdale and still go to the meeting in orlando didonato well obviously your honor i had it mixed up the court all right so your testimony was incorrect when you said you went to fort lauderdale didonato well they are out of order here let’s see can i have one minute please the court surely didonato well obviously i misspoke i believe that i did go down and meet with dr concool and i did spend several days with him but it didn’t encompass this weekend i’m trying to recall from nine years ago but i obviously i made a mistake i thought that was the dr concool trip because i had written here dr concool that’s my handwriting but that threw me i thought that was the trip with dr concool but clearly now i’m looking at the date of the neuro meeting and that was the 13th so what i was describing to you was another trip emphasis added setting aside for the moment that portions of didonato’s testimony were fabricated as with the orlando trip his testimony was also internally inconsistent for example didonato testified that he and his family flew into orlando because they wanted to take the drive to fort lauderdale but he contradicted himself moments later by testifying the orlando arrival was weather related after we heard him testify that he and his wife spent the duration of the orlando trip in fort lauderdale our review of the record revealed that his wife incurred a dollar_figure charge for a disney special activity in lake buena vista florida during the same weekenddollar_figure we assign very limited weight to didonato’s testimony and insofar as we discounted any part of that testimony we did so because we perceived him to be untrustworthy when giving it in addition to our perception of didonato we also draw certain adverse inferences from ms didonato’s decision not to testify the supreme court noted 27the bank statement on which this charge appears is buried about pages into exhibit 29-j in 422_us_171 in most circumstances silence is so ambiguous that it is of little probative force the supreme court went on to note however that s ilence gains more probative weight where it persists in the face of accusation since it is assumed in such circumstances that the accused would be more_likely_than_not to dispute an untrue accusation id recently in loren-maltese v commissioner tcmemo_2012_214 104_tcm_115 we reflected a similar sentiment in that we observed p eople have a natural tendency to defend their reputation and that silence in the face of accusations suggests that there might be some merit to the charges ms didonato allegedly supervised administrative matters for ceg she was asc’s corporate secretary and she was a passenger on many of the flights at issue in this case sometimes with her children we regard ms didonato’s absence from the trial of this case especially given respondent’s clear accusation that she used the aircraft share for personal purposes as giving rise to an inference that her testimony would have been unfavorable to petitioners’ position accord 6_tc_1158 the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable aff’d 162_f2d_513 10th cir as to petitioners’ other witnesses namely mr cohen and mr dougherty we found their testimony to be credible but not fully informed the record supports that didonato was not forthcoming with his business associates mr cohen or his tax adviser mr dougherty thus although we generally credit these individuals’ testimony we appreciate fully that didonato failed to disclose material facts to them rendering unreliable some of their testimony we need not accept improbable unreasonable or unreliable testimony see barasso v commissioner tcmemo_1978_432 37_tcm_1783 aff’d sub nom 620_f2d_23 3d cir although we found respondent’s sole witness ms domanski to be credible her testimony was of limited use to us in that she testified about didonato’s rental activities only ii burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving those determinations erroneous rule a 290_us_111 the commissioner bears the burden_of_proof with respect to a new_matter or increased deficiency pleaded in the answer rule a where a case involves unreported income and is appealable to the u s court_of_appeals for the third circuit as this case is barring a contrary written stipulation the commissioner’s determination of unreported income is not presumptively correct until the commissioner produces foundational evidence linking the taxpayers to the tax-generating activity see 794_f2d_884 3d cir citing 552_f2d_549 3d cir aff’g in part rev’g in part and remanding tcmemo_1975_341 34_tcm_1480 vacating and remanding tcmemo_1985_101 49_tcm_893 whereas the burden_of_proof as to factual matters may shift to the commissioner under sec_7491 we conclude it does not do so here because as discussed throughout this opinion petitioners have not complied with the substantiation requirements of sec_274 or maintained all records required under the internal revenue lawsdollar_figure see sec_7491 and b iii ceg’s unreported income petitioners relying on the trial balance reported ceg’s gross_receipts for as dollar_figure respondent pointing to the and trial balances determined that petitioners underreported ceg’s gross_receipts by dollar_figure 28petitioners’ brief is consistent in this result in that petitioners do not assert that sec_7491 applies in this case petitioners maintain that they computed ceg’s gross_receipts on the basis of the trial balance which according to them was a more accurate reflection of ceg’s gross_receipts for than the or trial balance didonato testified at trial that the additional dollar_figure with which ceg is charged as gross_receipts was really a nontaxable capital_contribution from him to ceg we conclude that ceg’s gross_receipts were underreported by dollar_figure gross_income is defined in sec_61 to include all income from whatever source derived including but not limited to g ross income derived from business sec_61 as a general_rule items of gross_income must be included in the gross_income of a cash_method taxpayer for the year in which the taxpayer actually or constructively received the income see sec_451 sec_1_451-1 income_tax regs income not actually reduced to a taxpayer's possession is constructively received by a taxpayer in the year during which the income is credited to an account set apart or otherwise made available so that the taxpayer may draw upon it at any time see sec_1_451-2 income_tax regs where taxpayers keep books_and_records that do not clearly reflect income the commissioner is authorized under sec_446 to reconstruct the taxpayers’ income using a method_of_accounting which in the opinion of the commissioner clearly reflects income 92_tc_661 the commissioner ordinarily regards an accounting_method as clearly reflecting income where the method the taxpayers chose reflects the consistent application of generally_accepted_accounting_principles in accordance with accepted conditions and practices of the taxpayers’ trade_or_business sec_1_446-1 income_tax regs the commissioner’s income reconstruction need not be exact but must be reasonable in the light of the surrounding facts and circumstances petzoldt v commissioner t c pincite once the commissioner offers sufficient evidence linking the taxpayers with the income-generating activity the burden of persuasion is on the taxpayers to prove the income determinations erroneous rule a respondent meets his burden of production with the stipulated and trial balances the and trial balances each consistently include in gross_receipts the dollar_figure asc paid to ceg for surgical supplies for january through date the trial balance printed three hours before ceg’s business closed for the year omits the dollar_figure asc paid to ceg for surgical supplies in date each of the and trial balances given to respondent after the return was audited includes the dollar_figure in ceg’s gross_receipts given ceg’s inconsistent treatment of amounts received for surgical supplies across periods ie date as compared with the rest of the year and its books_and_records ie the trial balance as compared with the and trial balances we conclude that respondent was justified in recreating ceg’s gross_receipts under sec_1 a income_tax regs thus petitioners bear the burden of proving the determinations in error see rule a including whether amounts deposited to ceg were capital contributions see 398_f2d_694 3d cir petitioners do not dispute that ceg received from asc the dollar_figure for_the_use_of surgical supplies instead petitioners assert that the amount they reported as ceg’s gross_receipts for was correct because as they maintain the trial balance used to compute ceg’s gross_receipts was the most accurate account of operations we disagree the trial balance is not a reliable statement of ceg’s operations because it was printed before ceg closed its business for didonato confirmed this point when he testified that the purpose of his working on january of each year was to close out ceg’s books for the previous year we agree with respondent it is likely that entries were made in the three or so hours after the trial balance was printed that resulted in the inconsistencies between the trial balance and the and trial balances therefore we reject petitioners’ proposition that the trial balance was less reliable than the or trial balance nor are we persuaded by didonato’s testimony that the dollar_figure was a nontaxable capital_contribution from him to ceg petitioners did not offer any corroborating documentary_evidence such as a canceled check a check register a bank statement or another similar document see grossman v commissioner tcmemo_1994_231 67_tcm_3001 rejecting taxpayers’ claim of capital contributions in the absence of documentary_evidence nor does the record establish that a capital_contribution was necessary to the continuation of ceg’s business ceg was a mature optometry practice with sufficient working_capital from its eyecare practice and sale of surgical supplies to asc petitioners have not explained why ceg’s financial needs were not met by its existing capital base absent documentary_evidence to show that a capital_contribution was made and bearing in mind that such a contribution did not seem necessary to keep ceg a going concern we reject didonato’s testimony that the dollar_figure was a nontaxable capital_contribution to ceg respondent’s computation of ceg’s gross_receipts was reasonably based on the surrounding facts the trial balance included dollar_figure paid from asc to ceg for the purchase of surgical supplies the trial balance however omitted dollar_figure believed to have been paid from asc to ceg for the purchase of surgical supplies in date the revenue_agent followed the and trial balances which both included dollar_figure for the purchase of surgical supplies in date we conclude that respondent acted reasonably when including in ceg’s gross_receipts for the dollar_figure for surgical supplies the revenue_agent in an exercise of discretion allowed ceg to reduce its gross_receipts by dollar_figure for ceg’s payment of payroll and payroll_taxes paid on behalf of asc respondent did not challenge the related adjusting entries in his pleadings and we will defer to the decision to allow them as an offset to gross_receipts given the close relationship between ceg and asc accordingly we hold ceg’s gross_receipts are increased by dollar_figure iv ceg’s deductions--the denali respondent determined petitioners were not entitled to depreciation expense deductions of dollar_figure for and dollar_figure for related to the denali because as he contends on brief petitioners did not comply with the substantiation requirements of sec_274 petitioners rely on the testimony of didonato and mr cohen as well as a sample ceg patient log to prove their entitlement to the claimed depreciation expense deductions petitioners citing 39_f2d_540 2d cir and vanicek v commissioner t c ask the court to estimate the allowable_depreciation expense deductions to the extent they have not proven the amounts to which they believe they are entitled we will sustain the disallowance of the depreciation_deductions for the denali sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_6001 in turn requires taxpayers to maintain records sufficient to substantiate the amounts of the deductions claimed see also sec_1_6001-1 income_tax regs certain expenses specified in sec_274 are subject_to heightened substantiation requirements specifically sec_274 provides that no deduction shall be allowed under sec_162 for listed_property unless the taxpayers substantiate with adequate_records the following elements the amount of the expense the mileage for each business use of the vehicle as well as the total mileage for all purposes during the taxable_period the date on which the property was used and the business_purpose of the property see sec_1_274-5t temporary income_tax regs fed reg date sec_280f defines the term listed_property to mean in addition to other_property any passenger_automobile or any other_property used as a means of transportation without adequate_records such as an account book a diary a log a statement of expenses trip sheets or a similar record taxpayers still may substantiate mileage expenses with sufficiently detailed written or oral statements and other collateral evidence showing the expense was incurred see sec_1_274-5t i temporary income_tax regs fed reg date although we are satisfied ceg occasionally used the denali during the subject years for business purposes we will not allow petitioners the depreciation_deductions to which they claim entitlement the denali is listed_property because ceg used it for transportationdollar_figure see sec_280 thus the sec_274 substantiation requirements apply sec_274 the patient logs petitioners relied on to satisfy the substantiation requirements of sec_274 are not reliable the logs do not indicate whether it was the denali or another one of the transport vehicles that was used to drive the particular patient nor do the logs state the number of miles driven the origin the destination or any other information that would allow us to determine when where and for what purpose the denali was driven that being so we do not treat the patient logs as adequate_records within the meaning of sec_274 see royster v commissioner tcmemo_2010_16 99_tcm_1077 nonspecific documentary 29the denali because it weighed more than big_number pounds was not deemed to be listed_property as a passenger_automobile under sec_280f see sec_280f evidence did not satisfy sec_274 substantiation requirements see also fleming v commissioner tcmemo_2010_60 99_tcm_1239 absence of business_purpose on logs meant they were inadequate substantiation under sec_274 nor does the testimony of didonato and mr cohen qualify as sufficiently detailed oral statements showing the expense was incurred neither didonato nor mr cohen made a specific showing as to the business_purpose associated with the use of the denali the total miles driven for business and personal uses or the dates on which the denali was used the record does not establish whether the denali was predominantly_used for business or personal reasons moreover didonato testified that on at least one occasion he used the denali to take his surgeons and staff down the shore for what he testified was a personal trip given the absence of specific testimony on the point and bearing in mind that the denali was used at least once for personal travel we decline to conclude that the denali was predominantly_used for business purposes or that the substantiation requirements of sec_274 have been met see dyer v commissioner tcmemo_2012_224 104_tcm_145 royster v commissioner t c m cch pincite larson v commissioner tcmemo_2008_187 96_tcm_73 whereas petitioners urge us to apply the cohan_rule to allow them depreciation expense deductions for the denali we are precluded from doing so because the sec_274 substantiation requirements supersede the cohan_rule see 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date insofar as petitioners have not met the sec_274 substantiation requirements or established that the denali was predominantly_used for business purposes they may not claim a depreciation expense deduction for that vehicle for either of the subject years sec_274 accordingly we hold petitioners are not entitled to a depreciation expense deduction for the denali of dollar_figure for or dollar_figure for v asc’s deductions and increase to didonato’s distributable income a employee achievement expense sec_1 overview respondent disallowed asc’s claimed employee_achievement_award deductions of dollar_figure for and dollar_figure for the disallowed deduction for stems from two payments of dollar_figure to didonato builders the disallowed deduction for is attributable to didonato’s purchase of a dollar_figure firearm for mr witter in connection with didonato’s possible sale of his asc shares of stock we will sustain respondent’s disallowance of these employee achievement expenses guiding principles sec_162 and sec_212 allow as a deduction all the ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business or for the production_or_collection_of_income see sec_162 sec_212 among the potentially deductible expenses set forth in sec_162 is a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 personal living or family_expenses are generally not deductible sec_262 payments to didonato builders didonato testified that the payments from asc to didonato builders were for final payment of construction and maintenance work purportedly performed on the hamilton office complex by vincent his cousin respondent contends that other than didonato’s self-serving testimony the record does not support that the services were performed for business purposes we will sustain respondent’s determination as to the nondeductibility of payments to didonato builders taxpayers generally may not deduct the payment of another’s expense see 308_us_488 881_f2d_336 6th cir aff’g tcmemo_1988_180 55_tcm_706 the alleged bonuses paid to didonato builders were purportedly for work done on buildings owned by ceg mallard or didonato and merely leased to asc the record does not include a copy of any lease between asc and ceg mallard or didonato and we thus have no way to know whether it was the lessor asc or the lessee ceg mallard or petitioners who was responsible for improvements to leased buildings even if we assume that asc was responsible for improving the hamilton office complex which we do not petitioners have not established that the employee achievement payments to didonato builders are deductible the test for the deductibility of compensation payments such as bonuses to a nonemployee is whether the amounts are reasonable in amount and paid for services actually rendered to the payor in or before the year of paymentdollar_figure see 281_us_115 sec_1_162-7 income_tax regs petitioners have not proven that either requirement for deductibility has been met first petitioners offered no evidence documentary or testimonial as to whether the amounts paid to didonato builders for work on asc’s leased space 30the record does not suggest that vincent was an employee of asc and consequently we do not consider the applicability of sec_274 or sec_1_162-9 income_tax regs to this case were reasonable in amount when compared with the amount of compensation paid to other builders for similar work second the record does not reveal whether the work didonato builders allegedly completed was for space leased to asc or to another one of didonato’s businesses where a payment is made in the context of a family relationship we carefully scrutinize the facts to ensure there was a bona_fide business relationship and that the payment was not made on account of the familial relationship see 337_us_733 martens v commissioner tcmemo_1990_42 58_tcm_1288 aff’d without published opinion 934_f2d_319 4th cir the record does not establish that didonato builders rendered services to asc in connection with the achievement awards or whether the builder was under a preexisting duty to provide those services to the contrary didonato only testified vaguely that didonato builders worked on roughly properties during a 12-to-15-year period among the work didonato builders allegedly performed was fitting the interior of certain unspecified rental properties not owned by asc performing maintenance on some of didonato’s rental properties which the record does not show asc was obliged to perform and building out offices for didonato and asc’s surgeonsdollar_figure this testimony does not fix whether the two dollar_figure payments to didonato builders related to services rendered in or in another year moreover we find a notable inconsistency between the statement on the invoices that the payments were a bonus per agreement and didonato’s testimony that the payments were an oral settlement for work performed we find it curious that didonato would accept as a final settlement release an invoice referring to the payment as a bonus we also question the business_purpose of the payments given that didonato builders was the primary contractor for the personal_residence on the basis of the foregoing we hold petitioners may not deduct employee achievement payments to didonato builders totaling dollar_figure for firearm purchase petitioners claimed a deduction of dollar_figure on asc’s form_1120s for a firearm didonato gave to mr witter in connection with mr witter’s efforts regarding the possible sale of didonato’s shares of asc stock respondent 31didonato did not reveal in his testimony that didonato builders was the contractor named in multiple construction permits to improve the personal_residence nor did he explain the extent to which if at all payments to didonato builders for work completed on the personal_residence overlapped with payments for work completed at asc’s offices maintains the deduction is not allowable for two reasons first respondent asserts that the cost of the firearm is not an ordinary and necessary business_expense of asc because it was purchased in connection with the possible sale of didonato’s shares of asc stock and so is a personal_expense of didonato second respondent argues that even if we were to conclude that the cost of the firearm was an ordinary_and_necessary_expense of asc the amount of the deduction is limited to dollar_figure under sec_274 we agree that the cost of the firearm was not an ordinary_and_necessary_expense of asc and that the cost of the firearm is not deductible an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose see du pont u s pincite and an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business see welch v helvering u s pincite the cost of a gift may be an ordinary and necessary business_expense to the extent the gift is related to the taxpayer’s opportunity to generate business income bruns v commissioner tcmemo_2009_168 98_tcm_30 citing brown v commissioner tcmemo_1984_120 47_tcm_1255 however the amount of the deduction allowed for a gift is limited to dollar_figure per donee per year sec_274 moreover sec_274 requires that the taxpayer claiming the gift amount as a deduction substantiate with adequate_records the cost of the gift the date and description of the gift the business_purpose of the gift and the business relationship of the person receiving the gift sec_1_274-5t temporary income_tax regs supra petitioners bear the burden of proving the extent to which if at all the firearm gift contributed to asc’s income see 21_tc_170 petitioners have not established that the firearm didonato gave to mr witter was an ordinary and necessary business_expense of asc or that it increased asc’s future earnings potential didonato testified to purchasing the firearm for mr witter in connection with investment advisory services related to the possible sale of his shares of asc stock expenses related to the sale of a shareholder’s stock in a corporation are not deductible at the corporate level accord snyder bros co v commissioner tcmemo_1980_275 40_tcm_762 fees paid_by a corporation for the sale of a shareholder’s stock were expenses paid for the benefit of another and are nondeductible moreover petitioners offered no evidence as to any future income asc expected to realize from the services of mr witter any goodwill that may have been realized from the gift of the firearm was to the personal benefit of didonato and not asc in this regard the firearm was a personal gift born out of didonato’s appreciation for services mr witter provided to him in connection with the possible sale of his shares of asc stockdollar_figure an individual generally may not deduct his or her personal living or family_expenses see sec_262 in view of the foregoing we hold asc and therefore petitioners may not deduct employee achievement expenses of dollar_figure for dollar_figure b conferences and meetings petitioners claimed on asc’s form_1120s deductions for expenses for conferences and meetings of dollar_figure for and dollar_figure for respondent disallowed the claimed deductions because as he states on brief the expenses related almost exclusively to meals and entertainment_expenses not properly substantiated under sec_274 petitioners sought to meet the substantiation requirements of sec_274 through didonato’s testimony and documentary_evidence including canceled checks and invoices we conclude petitioners may 32respondent also asserts and we agree that the substantiation requirements of sec_274 have not been met with respect to the firearm no evidence was offered at trial and certainly not adequate_records or detailed testimony showing mr witter’s business relationship to asc or that the gift of the firearm furthered a legitimate business_purpose of asc whereas the business relationship between mr witter and didonato in his capacity as asc’s shareholder is apparent from the record the same cannot be said of mr witter and asc 33because we conclude the firearm purchase was not an ordinary and necessary business_expense of asc we need not decide whether sec_274 limits the amount of the deduction to dollar_figure not deduct the expenses for conferences and meetings as reported on asc’s and forms 1120s deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to the deductions claimed rule a 503_us_79 sec_274 imposes heightened substantiation requirements with respect to deductions for meals and entertainment_expenses no deduction is allowed for meals and entertainment_expenses unless the taxpayer establishes with adequate_records or other credible_evidence the amount of the expense the time and place of the entertainment the business_purpose of the expense and the business relationship of the taxpayer to the persons entertained including the name title or other designation sufficient to establish the business relationship to the taxpayer see sec_274 sec_1 5t b temporary income_tax regs fed reg date before a deduction is allowed for entertainment_expenses the taxpayer must establish that the expenditure was directly related to the active_conduct of the taxpayer’s trade_or_business or associated with the active_conduct of the trade_or_business where the expenditure was incurred directly before or directly after a substantial_and_bona_fide_business_discussion sec_274 see also sec_1_274-2 income_tax regs an expenditure is for entertainment directly related to the active_conduct_of_a_trade_or_business if among other situations the taxpayer had more than a general expectation of deriving some income or other future benefit the entertainment occurred in a clear business setting in furtherance of the taxpayer’s trade_or_business the entertainment was for the benefit of a nonemployee and in the nature of compensation_for services rendered or the expenditure was a portion of club_dues allocable to certain facilities used by the taxpayer to furnish food and beverages see sec_1_274-2 income_tax regs an expenditure for entertainment is associated with the active_conduct of the taxpayer’s trade_or_business where the taxpayer establishes a clear business_purpose in incurring the expense such as to obtain new business or to encourage the continuation of an existing business relationship see sec_1_274-2 income_tax regs for a taxpayer to establish a substantial_and_bona_fide_business_discussion the taxpayer must show that the taxpayer actively engaged in a business meeting negotiation discussion or other bona_fide business transaction other than entertainment to obtain income or some other specific benefit sec_1 d i a income_tax regs in addition the taxpayer must prove the business meeting negotiation discussion or transaction was substantial in relation to the entertainment id petitioner introduced into evidence canceled checks and invoices from most of the service providers to which the conference and meeting expenses relate while these records establish that didonato paid amounts to various social clubs and proprietors they are not adequate_records under sec_274 because they do not establish the time and place of the entertainment the business_purpose of the entertainment or asc’s relationship to the person entertained petitioners’ attempts to buttress their documentary_evidence with didonato’s testimony does not satisfy the strict requirements of sec_274 because we find didonato’s testimony in isolation to be not credible see sec_1_274-5t temporary income_tax regs supra the taxpayer must prove the business_purpose of an expense with direct evidence such as a written_statement or the oral testimony of the persons entertained as a preliminary matter we note that didonato testified that ceg and not asc paid the conference and meeting expenses at issuedollar_figure even gratuitously construing didonato’s testimony as confusing asc and ceg we reject the contention that he has satisfied the substantiation requirements of sec_274 didonato did not name each of the individuals present at any of the or 34in response to the question a re these expenses that were paid_by ceg didonato stated yes conferences and meetings held in and respectively he did not call these individuals to testify as to their presence at the conferences and meetings their business relationship to asc or the business_purpose of the conferences or meetings they purportedly attended nor did he state the business relationship between asc and the persons entertained by for example giving the person’s name title or other affiliation to asc we thus decline to find his testimony sufficiently detailed to satisfy the sec_274 substantiation requirements accord tyson v commissioner tcmemo_2009_176 98_tcm_66 no meals and entertainment expense deductions where the business relationship between the taxpayer and the person entertained was not accompanied with the name title or other designation of the person entertained clooney v commissioner tcmemo_1999_194 77_tcm_2156 credit card statements and receipts alone do not establish a business_purpose for the expense hankenson v commissioner tcmemo_1984_200 47_tcm_1567 costs of lunch meetings that did not have a stated business_purpose were nondeductible personal expenses moreover didonato did not explain how the expenditures_for conferences and meetings related to asc’s trade_or_business didonato did not establish that asc expected a future economic benefit as a result of any of the meetings or that any expense was incurred in a clear business setting in addition many expenses at issue were incurred at social clubs such as the leash the philadelphia club and the nassau club all of which bear strong personal elements multiple notes on invoices from the leash indicated that the invoices could not be paid from business accounts indicating to us further that these expenses were not for business accordingly we hold petitioners may not deduct conference and meeting expenses of dollar_figure for and dollar_figure for c aircraft leasing expense parties’ arguments respondent determined that asc was not entitled to deduct lease payments of dollar_figure for and dollar_figure for to equipment_leasing for use of the aircraft respondent asserts on brief that the aircraft lease was not an ordinary or necessary business_expense of asc because petitioners used the aircraft mostly for personal purposes that were unrelated to asc’s trade_or_business respondent relying on harbor med corp v commissioner tcmemo_1979_291 38_tcm_1144 aff’d without published opinion 676_f2d_710 9th cir also argues it was unreasonable for asc to lease the aircraft from equipment_leasing because as respondent asserts the cost of operating the aircraft was exponentially greater than commercial air travel lastly respondent maintains that asc may not deduct the cost of the aircraft lease even if petitioners prove the aircraft was an ordinary and necessary business_expense because respondent contends petitioners have not met the substantiation requirements of sec_274 petitioners counter that they used the aircraft for legitimate business purposes more than of the time and that their children’s presence on some of the flights does not limit their deduction we conclude that petitioners have failed to show the use of the aircraft was primarily related to petitioners’ business and that in any even they have not met the stringent substantiation requirements under sec_274 to support the reported expenses guiding principles sec_162 provides for a deduction of ordinary and necessary business_expenses including traveling expenses paid_or_incurred in carrying on any trade_or_business sec_162 the code recognizes traveling expenses as a type of expense for which a deduction under sec_162 may be allowed like all trade_or_business_expenses traveling expenses are deductible only to the extent the expenditures are reasonably necessary in and directly attributable to the taxpayers’ trade_or_business 326_us_465 sec_1 a income_tax regs when taxpayers travel to a destination and engage in both business and personal activities thereat traveling expenses to and from the location are deductible only if the trip is primarily related to the taxpayers’ business sec_1_162-2 income_tax regs whether a given trip is primarily related to the taxpayers’ business or personal pursuits depends upon the facts and circumstances of each case sec_1_162-2 income_tax regs as the trier of fact we draw inferences and conclusions from the totality of the record see 323_us_119 and whether traveling expenses are directly related to a trade_or_business is a primarily a factual determination see 320_us_467 in deciding whether a trip is primarily personal an important factor to consider is the amount of time during the trip spent on personal activities as compared with the amount of time spent on business activities sec_1_162-2 income_tax regs petitioners bear the burden of proving that the expense of leasing an aircraft was deductibledollar_figure see rule a 35the secretary recently promulgated regulations providing that if a corporate jet is used for both business and entertainment purposes the corporation must allocate the actual aircraft expenses person by person and flight by flight between the two types of uses under either an occupied-seat hours or occupied-seat miles method see sec_1_274-10 income_tax regs effective date analysis of the trips taken in see supra pp at least were completely personal namely trip sec_1 and dollar_figure as to trip petitioners’ children were on board and although didonato provided inconsistent testimony as to whether he stayed in orlando or fort lauderdale ms didonato’s credit card statements established that at least she was in or around disney world as to trip sec_2 and didonato testified at trial that each of these trips were for the sale of his personal shares of asc stock as explained at section v a of this opinion expenses related to the sale of a shareholder’s stock in a corporation are not deductible by the corporation as a business_expense of the corporation see snyder bros co v commissioner t c m cch pincite cf sec_1_280f-6 income_tax regs a qualified_business_use does not include use for which a deduction is allowable under sec_212 ie for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income as for trip didonato testified that ms didonato traveled to rochester on a friday and returned on a sunday purportedly to meet 36insofar as petitioners’ children were present on a flight and the flight was used in furtherance of the sale of didonato’s shares of asc stock we count the flights only once as being in connection with the sale of didonato’s shares of asc stock with a supplier of eyecare products we regard this trip as personal because ms didonato traveled on a weekend her children were present on board the flight and her family resided in the area the remaining trips taken in namely trip sec_3 and had a business_purpose that was questionable at best as to trip we question the business elements of that trip because we do not find credible didonato’s testimony that he flew to washington on a sunday primarily to attend a seminar at his law firm and doubt there was a legitimate business_purpose for the trip as to trips and purportedly for a conference at the vision expo in las vegas and to visit a research facility respectively petitioners have failed to persuade us with credible_evidence that these trips were primarily motived by a business_purpose thus we conclude that expenses reported and incurred in connection with the use of the aircraft in were personal of the trips taken in see supra pp at least seven of those trips were completely personal namely trip sec_2 and as to trip sec_2 and didonato testified at trial that each of these trips was for the sale of his personal shares of asc stock as just explained expenses related to the sale of a shareholder’s stock in a corporation are not deductible by the corporation as a business_expense of the corporation see snyder bros co v commissioner t c m cch pincite cf sec_1_280f-6 income_tax regs a qualified_business_use does not include use for which a deduction is allowable under sec_212 ie for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income as to trip a trip to east hampton we conclude the trip was personal seeing that petitioners flew to east hampton with dr stein and flew back to new jersey without the doctor after a lengthy layover didonato did not explain why it was necessary to asc’s business that he and his wife be present on the flight to east hampton and he did not explain what he and his wife did during the layover they had while in east hampton we thus conclude that trip was for personal purposes as to trip a flight ms didonato and her children took to rochester we conclude this trip was personal for the same reasons stated above as to the other five trips taken in petitioners have not shown a primary business_purpose existed as to trip from trenton new jersey to atlanta georgia didonato testified that he and ms didonato took this trip to attend the southern council of optometry meeting petitioners offered no supporting details to corroborate the business_purpose of this trip and we decline to accept didonato’s self-serving testimony on the issue see 87_tc_74 as to trip sec_5 and didonato testified that he flew to washington to meet with his lawyers and his congressman but he failed to show that these trips was made primarily to further a legitimate business_purpose as to trip specifically we note that petitioners’ children were on board this flight suggesting there were personal or recreational elements to this trip as well finally as to trip another trip to a conference in las vegas which we find inherently suspect petitioners have not persuaded us that it was primarily related to a legitimate business_purpose for reasons explained we conclude expenses reported and incurred in connection with the use of the aircraft in were also personal even if we were to believe that one or more of the trips taken had a legitimate business_purpose we agree with respondent that no deductions are allowed because the heightened substantiation requirements of sec_274 have not been met see lysford v commissioner tcmemo_2012_41 103_tcm_1217 declining to credit the taxpayer with business use of a personal aircraft where the taxpayer did not maintain written documentary_evidence of the business_purpose of the flights the names of persons visited or a description of the business actually or attempted to be conducted weekend warrior trailers inc v commissioner tcmemo_2011_105 101_tcm_1506 general testimony of individuals who flew on an airplane and their alleged business relationship without specific testimony as to the business_purpose for each airplane use did not satisfy the substantiation requirements of sec_274 see generally sanford v commissioner t c pincite sec_274 supersedes the cohan_rule sec_1_274-5t temporary income_tax regs supra d effect of disallowed deductions the disallowed deductions result in increases to asc’s income because didonato was asc’s sole shareholder during the subject years it follows that petitioners must include in income of the adjustments on schedule e see sec_1366 vi mallard’s expenses for the and cold soil properties a overview respondent disallowed schedule e rental real_estate expenses relating to the and cold soil properties of dollar_figure for and dollar_figure for in support of his position respondent raises three related arguments first he asserts petitioners or mallard did not hold the and cold soil properties as rental properties during the subject years second he maintains all expenses claimed for the and cold soil properties are nondeductible personal expenses third he avers petitioners were not engaged in the rental real_estate or farming activities for profit petitioners assert that expenses_incurred in the ownership management and rental of the and cold soil properties were deductible we agree with respondent that petitioners’ deductions of the expenses are limited as stated herein b whether the and cold soil properties were rental properties respondent asserts that all of the claimed expenses related to the cold soil property are nondeductible because he contends neither property was held as a rental property for either of the subject years with respect to the cold soil property respondent cites sec_280a as standing for the proposition that the property is deemed to have been used for personal purposes by virtue of his father’s residing there as to the cold soil property respondent argues the property is not a rental property because as he sees it petitioners failed to establish that they received rent from the property petitioners argue that the and cold soil properties were each rented at a fair rent and with respect to the cold soil property sec_280a does not disallow the claimed expense deductions for the property we agree with respondent that expense deductions claimed with respect to the cold soil property are disallowed under sec_280a and we hold that petitioners may deduct only the expenses ie real_estate_taxes specified herein we disagree with respondent that the cold soil property was not held as a rental property for the subject years though we conclude that deductible losses related to the cold soil property are limited by sec_183 sec_280a disallows otherwise allowable deductions with respect to a dwelling_unit used as a taxpayer’s residence sec_280a provides that a taxpayer is considered to have used a dwelling_unit as a residence where the property is used for personal purposes for a number of days which exceeds the greater of days or of the number of days during which the property is rented at a fair rent sec_280a specifies that a dwelling_unit may not be treated as rented at fair rental value for any day for which the property is used for personal purposes in general a taxpayer is generally deemed to have used a dwelling_unit for personal purposes if during any part of a day a member of the taxpayer’s family as defined in sec_267 uses the unit for personal purposes sec_280a a member of the taxpayer’s family includes among other enumerated relationships the taxpayer’s ancestors sec_267 notwithstanding the general_rule that a family member’s use of a dwelling_unit is imputed to the taxpayer a taxpayer is not treated as using the property for personal purposes for any period where the dwelling_unit is rented to the family_member for use as the family member’s personal_residence at a fair rent sec d a didonato’s father rented the dwelling at the cold soil property during the entire period of the subject years therefore under sec_280a didonato is deemed to have used the dwelling_unit on that property for personal purposes under sec_280a and so his rental expenses may not be deducted unless the dwelling was rented at a fair rent the determination of whether a dwelling_unit is rented at a fair rent is made in the light of the facts and circumstances that existed when the rental agreement was entered into see sec_280a sec_1 280a-1 e iii proposed income_tax regs fed reg date although the term fair rent is not defined in the code or the regulations under sec_280a the legislative_history makes clear that the fairness component be determined on the basis of comparable rents in the area see h_r rept no pincite see also senate explanation to publaw_97_119 cong rec s15487 daily ed date petitioners bear the burden of proving the fair rental value of the dwelling_unit see rule a crotty v commissioner tcmemo_1990_261 59_tcm_691 smith v commissioner tcmemo_1985_446 50_tcm_904 bindseil v commissioner tcmemo_1983_411 46_tcm_764 petitioners offered no evidence at trial as to the fair rental value of the cold soil property other than didonato’s testimony that the amount of rent to be charged was set by his tax attorney and in didonato’s view the rent was fair by virtue of his belief that the property was in deplorable shape didonato’s testimony alone is unpersuasive the record does not include the methodology if any the tax attorney used to determine the fair rental value because petitioners did not call this individual to testify on their behalf we do not have the benefit of his reasoning nor does the record include evidence as to the fair rental value of comparable homes in the area surrounding the cold soil property we decline to accept didonato’s uncorroborated and self-serving testimony that monthly rent of dollar_figure for a single-family residence in new jersey was fair rental value see gerdau macsteel inc v commissioner t c ___ ___ slip op pincite see also tokarski v commissioner t c pincite barasso v commissioner tcmemo_1978_432 in the absence of reliable evidence that the cold soil property was rented at fair rental value we conclude that it was not see epstein v commissioner tcmemo_1994_34 67_tcm_2046 the failure of a party to introduce evidence as to the fair rental value of a dwelling_unit creates a presumption that the evidence would be unfavorable to that party’s position roy v commissioner tcmemo_1998_125 75_tcm_2081 n taxpayers could not prevail in the absence of evidence on the fair rental value of that portion of a dwelling_unit rented bindseil v commissioner t c m cch pincite taxpayer not able to prevail in the absence of expert evidence to support his claim of fair rental value as far as mallard’s books_and_records suggest didonato’s father paid no rent at all this documentary_evidence or lack thereof is consistent with testimony of respondent’s revenue_agent who testified that rent was not received by mallard or petitioners we are mindful of sec_1 280a-1 e proposed income_tax regs fed reg date which states that a taxpayer shall not be deemed to have used a dwelling_unit for personal purposes on any day on which the principal purpose of the unit’s use was to perform repair or maintenance work on the dwelling_unit still our conclusion is unchanged the record abounds with evidence showing that most if not all of the repairs and maintenance to the cold soil property related to work on two barns several smaller structures a chicken coop grounds and other like alterations while didonato testified about general improvements to the dwelling house on the cold soil property he did not offer specific testimony about whether the work performed qualified as repairs and maintenance on the dwelling_unit indeed a pretrial request respondent made to the township of lawrence pursuant to new jersey’s open public records act n j s a sec_47 1a-1 et seq and requesting information as to work performed on the cold soil property revealed that construction permits for the dwelling house of that property had not been issued until late the lack of evidence on fair rental value of the cold soil property coupled with the testimony of respondent’s revenue_agent that the dwelling_unit at the cold soil property had not undergone significant repairs or maintenance leads us to conclude that the cold soil property was used for didonato’s personal purposes under sec_1 280a-1 e proposed income_tax regs supra as to the cold soil property respondent argues the property is not a rental property because he posits petitioners failed to establish that they received rent from the property we are not persuaded included in the record is a rental agreement reciting that didonato leased to mr richen for dollar_figure per month the dwelling house located at the cold soil property the record does not include evidence suggesting that mr richen was a member of didonato’s family within the meaning of sec_267 we thus find that sec_280a does not require the disallowance of any of the expenses petitioners claimed with respect to the cold soil property pursuant to sec_280a petitioners are deemed to have used the dwelling at the cold soil property for personal purposes during the subject years because the record does not establish that the cold soil property was rented at fair rental value at any point during the subject years therefore none of the claimed deductions are allowable under sec_280a and e except deductions allowable without regard to their connection with didonato’s rental_real_estate_activities specifically property taxes of dollar_figure for and dollar_figure for are the only claimed expenses for which deductions are allowed see sec_164 insofar as the cold soil property was not a qualified_residence to petitioners under sec_163 they are not entitled to mortgage interest deductions with respect to that property see epstein v commissioner t c m cch pincite n c whether petitioners’ real_estate activities were entered into for profit overview respondent claims that petitioners may not deduct expenses relating to the and cold soil properties because petitioners did not hold either property with the primary purpose of making a profit petitioners are deemed to have used the cold soil property for personal purposes throughout the subject years and we therefore need not decide whether sec_183 applies for that property see sec_280a where sec_280a applies with respect to the use of a dwelling_unit for any year sec_183 generally does not apply to that unit for that year sec_1_183-1 proposed income_tax regs fed reg date after considering the claimed deductions relating to the cold soil property in the light of sec_183 we agree with respondent and conclude that petitioners’ activities with respect to that property were not engaged in for profit sec_162 and sec_212 allow a deduction for all the ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business or for the production_or_collection_of_income see sec_162 sec_212 sec_183 generally limits deductions for an activity_not_engaged_in_for_profit to the amount of the activity’s gross_income sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 whether petitioners’ real_estate activities should be aggregated or examined in isolation petitioners contend on brief that the court should consider didonato’s real_estate activities in the aggregate when evaluating his sec_183 profit_motive because petitioners purportedly elected to aggregate his rental_real_estate_activities as one activity under sec_469dollar_figure we decline to do so for two reasons the first reason is lack of conforming proof the record does not include a copy of petitioners’ or didonato’s federal_income_tax return showing a proper election was made under sec_469 to aggregate the real_estate activities as a single activity see sec_1_469-9 income_tax regs requiring an election to be made on a statement accompanying the taxpayer’s original tax_return in the absence of reliable documentary_evidence establishing that such an election was properly made we decline to conclude it was the second reason is a blend of law and fact the regulations promulgated under sec_183 specify that as an initial matter in determining whether sec_183 applies for a particular activity of the taxpayer a determination must be made as to the scope of the activity sec_1_183-1 income_tax regs the activity to be considered under sec_183 may encompass a single undertaking by the taxpayer or the activity may comprise several undertakings by the taxpayer id for purposes of sec_183 each undertaking may be its own activity or several 37petitioners claim on brief as they stated at trial that didonato elected to aggregate his rental_real_estate_activities under sec_465 we are unaware of any election available under sec_465 allowing a taxpayer to aggregate his or her rental_real_estate_activities we understand petitioners to refer to the election available under sec_469 undertakings may be treated as a one activity id in ascertaining whether the taxpayer’s multiple undertakings constitute a single activity or separate activities all the facts and circumstances of the case are taken into account id in general the most important facts and circumstances to be evaluated in deciding the scope of the activity are the degree of organizational and economic interrelationship of the various undertakings the similarity of the undertakings and the extent to which the overall business_purpose is or may be served by carrying on the various undertakings separately or together id where it is determined that the taxpayer’s multiple undertakings are separate activities deductions and income attributable to each activity must be treated separately and cannot be aggregated in determining whether an activity is subject_to sec_183 or when applying the sec_183 loss limitation for that activity id significantly regulations interpreting sec_183 provide an example of a taxpayer who engages in farming on land purchased or held primarily for profit from appreciation see sec_1_183-1 income_tax regs in such an instance the farming and the holding of the land will ordinarily be considered a single activity only if the farming activity reduces the net cost of carrying the land for its appreciation in value id thus the farming and the holding of land will be considered a single activity only if the income derived from the farming activity exceeds the deductions attributable to the farming activity that are not directly attributable to holding the land id applying these general principles in this case we will treat petitioners’ real_estate undertaking with respect to the cold soil property as a separate activity for purposes of sec_183 as we find the facts and circumstances of this case lead us to conclude that the undertaking involving the cold soil property was not sufficiently interrelated to petitioners’ other rental real_estate undertakings so as to constitute a single activity didonato’s rental real_estate activity in respect of the cold soil property was limited to renting to mr richen the dwelling house on that property the rental real_estate activity with respect to the cold soil property was also limited to renting to didonato’s father the dwelling house on that property the undertaking as to the cold soil property was not related to the undertaking as to the cold soil property to the contrary didonato specifically rejected offers from developers to purchase the properties moreover since didonato had sold property rights related to the personal_residence and the and cold soil properties without any apparent regard for the possible development of these properties in a subdivision nor do didonato’s commercial rental_real_estate_activities bear any apparent relationship to his undertakings at the or cold soil property considering the foregoing we will examine didonato’s profit objective with respect to the cold soil property independent of his other rental real_estate undertakings guiding principles the test for deciding whether an activity is engaged in for profit is whether the taxpayers entered into the activity with an ‘actual and honest objective of making a profit ’ see 84_tc_227 aff’d without published opinion 782_f2d_1027 3d cir purdey v commissioner tcmemo_1989_657 58_tcm_947 quoting 78_tc_642 aff’d without published opinion 702_f2d_1204 d c cir aff’d without published opinion 922_f2d_833 3d cir in this context the term profit focuses on economic profit independent of tax savings 84_tc_564 80_tc_972 aff’d without published opinion sub nom rosenblatt v commissioner 734_f2d_7 3d cir a reasonable expectation of profit is not needed but the facts and circumstances must indicate the taxpayers entered into or continued the activity with the objective of making a profit sec_1_183-2 income_tax regs in determining whether an activity is engaged in for profit we lend greater weight to objective facts than to a taxpayer’s statements of his or her intent id regulations interpreting sec_183 include a nonexclusive list of objective factors to be evaluated in determining whether an activity is engaged in for profit the factors to be considered are the manner in which the taxpayers carry on the activity the expertise of the taxpayers or their advisors the time and effort expended by the taxpayers in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayers in carrying on other similar or dissimilar activities the taxpayers’ history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayers and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs no single factor is outcome determinative and we may look to factors not specifically enumerated id a petitioners’ conduct of their activity the fact that taxpayers carry on their activity in a businesslike manner may indicate the existence of a profit objective sec_1_183-2 income_tax regs in deciding whether a taxpayer conducted an activity in a businesslike manner we consider whether complete and accurate books_and_records were kept whether the activity was conducted in a manner substantially_similar to other comparable for- profit activities and whether changes were made in an attempt to earn a profit id although petitioners maintained books_and_records for mallard and engaged amper to prepare the and returns we are not persuaded they conducted their real_estate activity as to the cold soil property in a businesslike manner respondent’s revenue_agent testified credibly that petitioners’ representative told her during the audit that rental income from the cold soil property was never received or collected from the tenants we credit this testimony in the light of the fact that mallard’s books failed to report rental income from the cold soil property we further credit the revenue agent’s testimony given that mallard’s books_and_records showed that petitioners or mallard received rental income in respect of didonato’s seven other rental properties the record does not include copies of canceled checks or bank account statements showing that rental income was received for the cold soil property further leading us to conclude that petitioners were not concerned with receiving the rental income of the cold soil property moreover we are unpersuaded that petitioners ever meaningfully changed any aspects of their rental_activity of the cold soil property with the primary objective of making a profit the annual expenses petitioners claimed for the cold soil property net of depreciation exceeded the annual income earned from that property by dollar_figure for and dollar_figure for dollar_figure simply for petitioners to break even during the subject years a tenant residing in the cold soil property would have to have paid monthly rent of roughly dollar_figure for and dollar_figure for significantly greater than the dollar_figure per month charged to mr richen or his successor dollar_figure no explanation was provided at trial as to the grossly disproportionate charge of income to expense or how if at all petitioners intended to ultimately profit from the cold soil property this factor disfavors a finding that a profit objective existed b petitioners’ expertise in the rental real_estate activity we next consider the level of expertise of petitioners or their advisers with respect to the rental of the cold soil property extensive study of accepted business practices within a given activity or a willingness to consult with experts therein may connote the existence of a profit objective sec_1_183-2 income_tax regs where taxpayers have made such preparation or procured such expert advice but do not carry on the activity in accordance with such practices a lack of 38calculated as total schedule e expenses for the cold soil property dollar_figure for and dollar_figure for less depreciation expense dollar_figure for and dollar_figure for less rental income dollar_figure for and 39calculated as total schedule e expenses for the cold soil property net of depreciation dollar_figure for and dollar_figure for divided by months intent to derive profit may be indicated unless it appears that the taxpayers are aiming to develop a new or superior technique which may result in profits from the activity id although we agree with petitioners that didonato possessed the requisite expertise in real_estate management to indicate a profit objective we are unwilling to find that the rental real_estate activity at the cold soil property showed a bona_fide profit objective didonato incurred expenses for the cold soil property net of depreciation expense of almost dollar_figure for the subject years on an investment that yielded him a mere dollar_figure of rental income for the same years finally we question didonato’s motivation for substantially improving the grounds of the cold soil property as didonato testified on direct examination he did not incur these expenses to make his rental real_estate activity more profitable but to maintain the reduced farmland agricultural property_tax assessment we treat this testimony as direct evidence of his desire to obtain favorable tax treatment and not to make profitable the cold soil property rental real_estate activity this factor weighs against finding a profit objective c the time and efforts expended by petitioners the taxpayers’ dedication of much time and effort to carrying on an activity may indicate a profit objective sec_1_183-2 income_tax regs although didonato claimed at trial to have devoted between and of his time to his real_estate activities we decline to credit this testimony for a few reasons first didonato rented the and cold soil properties and nine commercial rental buildings only to asc his father mr richen or another individual throughout the subject years second didonato’s testimony concerning the amount of time he spent managing his rental properties was inconsistent in this regard didonato contradicted his testimony about the amount of time devoted to his rental_real_estate_activities when he testified to immense responsibilities at asc and that he tr ies to be there monday through friday didonato went on to contradict himself by later testifying that asc pretty much runs itself and that he spends maybe five percent of his time at asc and that he spends the rest of his time ie roughly of his time managing real_estate we do not credit didonato’s conflicted testimony in the absence of documentary_evidence to support the amount of time he claims to have spent managing his rental real_estate activity the record does not include a logbook a diary a planner or other reliable evidence from which we might deduce the hours he actually spent on his rental real_estate activity in view of the fact that most of didonato’s rental_real_estate_activities occurred between related entities or parties we conclude he did not expend as much time and effort on his rental_real_estate_activities as he claims to have done this factor weighs against the finding of a profit objective d expectation of the cold soil property’s appreciation in value for purposes of sec_183 the term profit encompasses appreciation in the value of assets such as land used in the activity sec_1_183-2 income_tax regs even if no profit is derived from the current operation of the activity the taxpayers may intend that an overall profit will result when appreciation in the value of the asset used in the activity is realized because income from the activity together with the appreciation of the asset will exceed expenses of operation id petitioners presented no specific evidence regarding the likelihood of any appreciation in value of the cold soil property or how didonato intended to recoup losses related to that property didonato sold development rights to mercer county with respect to the cold soil property see didonato v commissioner t c m cch pincite1 he declined offers from real_estate developers to sell the property and he erected barns chicken coops and fences on the land the weight of this evidence suggests to us that didonato did not hold the cold soil property for appreciation but for personal reasons lacking a profit objective this factor disfavors our finding a profit objective e petitioners’ success in carrying on similar activities we next examine petitioners’ success in carrying on other similar activities the taxpayers’ success in similar activities may indicate the taxpayers had a profit objective even though the current activity is not presently profitable sec_1 b income_tax regs didonato had previously worked with rental real_estate properties but he has not shown the profitability or success of his endeavors with reliable evidence didonato testified that he first got involved with rental properties at the age of and that since that time he has purchased sold owned managed or mortgaged at least commercial and residential rental properties in mercer county petitioners did not offer any evidence to corroborate didonato’s testimony and we decline to accept it given the fact that the and returns reported the extent of his rental_real_estate_activities as pertaining to only nine rental properties as far as the record is concerned didonato appears to be a successful optometrist who has limited experience in the rental real_estate market by virtue of his leasing rental properties to entities he owned and operated we question didonato’s claim to have had success in his rental_real_estate_activities given that the only reliable history in that respect concerns his renting each of nine rental properties to asc his father or mr richen or another individual this factor is neutral at best f petitioners’ history of income and loss we next examine petitioners’ history of income and loss with respect to the rental real_estate activity a series of substantial losses may indicate the taxpayer did not conduct the activity for profit 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1 b income_tax regs losses during the initial stage of an activity do not necessarily indicate however that the activity was not conducted for profit 72_tc_659 sec_1_183-2 income_tax regs petitioners reported sizable losses with respect to the cold soil property for each of the subject years they offered no evidence that the rental_activity for the cold soil property became profitable in later years or that they sold the property for a gain at the same time didonato rebuffed inquiries from real_estate developers about the sale of the cold soil property this factor weighs against the finding of a profit objective g the amount of occasional profits the amount of profits earned in relation to the amount of losses_incurred the amount of the investment and the value of the assets in use may indicate a profit objective sec_1_183-2 income_tax regs the opportunity to earn substantial profits in a highly speculative venture may be sufficient to indicate that the activity is engaged in for profit even though only losses are produced id in determining whether the taxpayers entered into the activity for profit a small chance of making a large profit may indicate the requisite profit objective id petitioners presented no evidence that their investment in the cold soil property might create a windfall profit to them apart from tax savings although real_estate developers may have sought out the cold soil property among others didonato was then unwilling to discuss the sale of that property the record does not include evidence to suggest petitioners might earn a profit from the sale of the cold soil property in the absence of such information we conclude it does not exist or it would not be favorable to petitioners’ position accord wichita terminal elevator co v commissioner t c pincite the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable this factor does not favor a finding of a profit objective h petitioners’ financial status the fact that taxpayers do not have considerable income from sources other than the activity may indicate the activity is engaged in for profit see sec_1 b income_tax regs substantial income from other sources may indicate a lack of a profit objective however particularly if there are personal or recreational elements in the activity id petitioners reported sizable total income for each of the subject years they reported receiving dollar_figure for and dollar_figure for because petitioners aggregated their rental income and expenses on schedules e they were able to claim losses from their activity at the cold soil property to offset rental income that they or mallard received from asc for the commercial rental properties indeed the losses from the and cold soil properties net of depreciation would have enabled petitioners to offset all rental income they or mallard received from asc the considerable tax savings petitioners claimed from structuring their investment in the cold soil property to offset gains from other rental_real_estate_activities undercuts the claim that petitioners engaged in the activity with an intent to profit without regard for tax savingsdollar_figure see seaman v 40petitioners’ farming activity as it related to the personal_residence and the and cold soil properties also enabled them to reduce their local property continued commissioner t c pincite see eg smith v commissioner tcmemo_2007_154 93_tcm_1371 using losses to offset income weighs in favor of finding the taxpayer was not engaged in an activity for profit kahla v commissioner tcmemo_2000_127 79_tcm_1846 aff’d without published opinion 273_f3d_1096 5th cir this factor weighs against the finding of a profit objective i elements of personal pleasure the existence of elements of personal pleasure or recreation relating to the activity may indicate the absence of a profit objective sec_1 b income_tax regs an activity will not be treated as not engaged in for profit simply because the taxpayers have purposes or motivations other than making a profit id the record does not suggest that petitioners derived any satisfaction from the rental continued taxes by hundreds of thousands of dollars on this point didonato testified that his failure to secure farm and agricultural designation of these properties for assessment purposes would result in the county government confiscating his property he went on to explain that two-hundred sic fifty acres assessed at market_value i’d have a tax bill of dollar_figure a year plus rollback taxes you can’t do it nobody in new jersey has acreage more than five acres without getting a farm assessment to get a farm assessment you have to sell agricultural products everybody in new jersey sells agricultural products we reject the suggestion that manipulating local property_tax law creates an actual and honest profit objective for federal_income_tax purposes of the cold soil property apart from the federal_income_tax and local property_tax savings they expected to realize therefrom we view this factor as neutral j summary on balance one factor weighs in favor of a profit objective one factor is neutral and eight weigh against a finding of a profit objective we conclude petitioners’s rental real_estate activity with respect to the cold soil property was not entered into with an actual or honest objective of making a profit thus petitioners may not deduct expenses for the cold soil property under sec_162 or sec_212 petitioners are however entitled to deductions under sec_183 with respect to the cold soil property as follows first petitioners are allowed deductions for expenses that are deductible without regard to whether the rental real_estate activity was engaged in for profit specifically real_estate_taxes of dollar_figure for and dollar_figure for see sec_164 sec_183 78_tc_471 aff’d 722_f2d_695 11th cir second petitioners are allowed deductions for expenses that would be deductible if the rental real_estate activity was engaged in for profit but only to the extent of gross_receipts from the activity namely dollar_figure for each of the subject years see sec_183 because the cold soil property was not a qualified_residence of petitioners under sec_163 they are not entitled to mortgage interest deductions over and above that already allowed under sec_183 see epstein v commissioner t c m cch pincite n vii equipment leasing’s losses and recapture of excess_depreciation a overview petitioners claimed loss deductions that flowed through from equipment leasing’s aircraft leasing activity of dollar_figure for and dollar_figure for petitioners took the reporting position on their through returns that the aircraft was predominantly_used in a qualified_business_use consistent with that position petitioners claimed accelerated_depreciation expense deductions totaling dollar_figure on schedules c attached to the through returns petitioners also took the position that the aircraft was predominantly_used in a qualified_business_use during consistent therewith they claimed accelerated_depreciation expense deductions of dollar_figure and dollar_figure on equipment leasing’s schedules c attached to their and returns respectively on brief petitioners assert that they are entitled to an accelerated_depreciation expense deduction for each of the years through because the aircraft share was used in a qualified_business_use more than of the time respondent challenges petitioners’ entitlement to loss deductions from equipment leasing’s aircraft leasing activity for and and he alleges through an amended answer that petitioners must recapture in excess_depreciation claimed for through we agree with respondent on both points b burden_of_proof petitioners generally bear the burden of proving their entitlement to the aircraft leasing activity loss deductions claimed for and see rule a respondent concedes on brief that he must prove that petitioners must recapture for excess_depreciation claimed for through see id c loss deductions claimed for and respondent disallowed loss deductions of dollar_figure for and dollar_figure for with respect to equipment leasing’s aircraft leasing activity respondent concedes on brief that petitioners are entitled to claim items of income and expense as reported on the schedules c for equipment_leasing attached to the and returns but respondent maintains that petitioners must depreciate the aircraft using the alternative_depreciation_system of sec_168 and recapture in excess_depreciation claimed on their through federal_income_tax returns on the basis of respondent’s concession equipment leasing’s net profit or loss for the subject years shall be calculated as reported on the and returns except as modified immediately below d recapture of excess_depreciation respondent alleges in his amended answer that petitioners did not use the aircraft share in a qualified_business_use during for two reasons first he asserts that the aircraft share was not predominantly_used in a qualified_business_use under sec_280f because equipment_leasing and asc were related parties see sec_280f second he contends that less than of the total use of the aircraft share consisted of a qualified_business_use that was not between related parties see id respondent argues that because the aircraft share was not used in a qualified_business_use during petitioners are not entitled to claim an accelerated_depreciation expense deduction for but must use the straight-line_depreciation method see sec_168 sec_280f respondent further contends that petitioners must recapture for the excess_depreciation claimed for through see sec_280f petitioners maintain that they used the aircraft share for a qualified_business_use more than of the time we agree with respondent depreciation_deductions are principally governed by sec_167 and sec_168 sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a trade_or_business or held_for_the_production_of_income sec_168 specifies that the amount allowed as a depreciation deduction under sec_167 is determined by using the applicable_depreciation_method the applicable_recovery_period and the applicable convention as relevant to the aircraft share at issue here the applicable_depreciation_method is generally the declining balance method switching to the straight_line method for the first taxable_year in which the straight_line method yields a larger allowance than the double declining balance method sec_168 sec_280f may limit the allowable_depreciation deduction where listed_property including property used for transportation is not predominantly_used in a qualified_business_use see sec_280f d a ii sec_1_280f-6 income_tax regs recognizing airplanes as transportation as a general_rule where any listed_property is not predominantly_used in a qualified_business_use for the taxable_year the general depreciation method of sec_168 ie double declining switching to straight_line is not used see sec_280f rather the alternative_depreciation_system of sec_168 ie the straight-line method is used to compute the allowable_depreciation deduction see sec_280f sec_168 and moreover where the qualified_business_use of any listed_property falls to or less the taxpayer is required to include in gross_income recapture for the taxable_year in which the property is first not predominantly_used in a qualified_business_use see sec_280f the term excess_depreciation means the excess if any of the amount of depreciation_deductions allowed when the property was predominantly_used in a qualified_business_use over the amount of depreciation_deductions allowed when the property was not predominantly_used in a qualified_business_use sec_280f property is treated as predominantly_used in a qualified_business_use if the business use for the year exceed sec_50 sec_280f the term qualified_business_use generally means any use in the taxpayer’s trade_or_business sec_280f qualified_business_use does not however include leasing property to a owner or a related_person sec_280f where an aircraft is at issue however qualified_business_use still includes leasing property to any owner or related_person so long as at least of the total use of the aircraft during the year consists of qualified_business_use that is not excluded under sec_280f see sec_1_280f-6 income_tax regs a owner not a corporation is any person who owns more than of the capital or profits interest in the entity see sec_280f sec_416 related_persons include among other relationships an individual and a corporation where the individual controls more than of the value of the corporation’s stock see sec_280f sec_267 the aircraft share was owned by equipment_leasing an llc of which didonato is the only member equipment_leasing leased the aircraft to asc an s_corporation that is wholly owned by didonato thus we conclude that equipment_leasing and asc are related_persons as two corporations which are members of the same controlled_group under sec_267 and are therefore related for purposes of sec_280f and c i i as set out by tech adv mem date whether a taxpayer has used the aircraft for a qualified_business_use more than of the time is generally a two-step analysis the failure to satisfy both steps requires a finding that the aircraft was not predominantly_used in a qualified_business and therefore that the allowable_depreciation deduction under sec_168 is determined under the alternative_depreciation_system of sec_168 see sec_280f under step we determine whether the qualified_business_use of the aircraft satisfies the threshold under sec_280f exclusive of uses listed under sec_280f if the threshold is met the business uses excluded under sec_280f may be taken into account as qualified_business_use to determine whether more than of the total use of the aircraft is qualified_business_use for purposes of sec_280f if the threshold under sec_280f is met with regard to sec_280f we proceed to step under step business use excluded under sec_280f may be taken into account as qualified_business_use to determine whether more than of the total use of the aircraft is qualified_business_use for purposes of sec_280f to the extent the taxpayer’s qualified_business_use of the aircraft exceed sec_50 sec_280f is satisfied and the taxpayer may be entitled to deduct depreciation under sec_168 additional first-year deprecation bonus_depreciation under sec_168 and any deduction allowable under sec_179 see also sec_280f d to the extent the taxpayer’s qualified_business_use of the aircraft i sec_50 or less sec_280f is not satisfied and the taxpayer must use the general depreciation method of sec_168 ie double declining switching to straight_line see sec_280f moreover as explained above where the qualified_business_use of any listed_property falls to or less the taxpayer is required to include in gross_income recapture for the taxable_year in which the property is first not predominantly_used in a qualified_business_use see sec_280f applying the foregoing test in the instant case we conclude that petitioners are not entitled to accelerated and bonus_depreciation and that they must recapture in excess_depreciation claimed for through the aircraft was listed_property under sec_280f because it was used for transportation see sec_280f sec_1_280f-6 income_tax regs under step of the analysis we examine whether the use of the aircraft meets the threshold of sec_280f we conclude petitioners fail this step all leasing of the aircraft by equipment_leasing during the subject years was to asc a related_party under sec_167 and sec_280f and c i i also during the subject years equipment_leasing did not lease the aircraft to an unrelated party therefore for each of the subject years zero percent of the leasing was to an unrelated_person and equipment_leasing fails the threshold required under sec_280f because the threshold of sec_280f is not met for either of the subject years petitioners are not entitled under sec_168 to accelerated_depreciation see sec_280f and are required for to recapture excess_depreciation claimed for through see sec_280f the amounts of the depreciation expense deductions for and and the amount of excess_depreciation required to be recaptured in as well as their effect on petitioners’ deficiencies for the subject years shall be determined in the parties’ rule_155_computations viii accuracy-related_penalties a overview sec_6662 and b and provides that taxpayers are liable for a accuracy-related_penalty on the portion of any underpayment of income_tax attributable to among other things negligence or disregard of rules or regulations substantial understatements of income_tax or substantial valuation misstatements only one accuracy-related_penalty may be applied with respect to any portion of an underpayment_of_tax even if that portion resulted from more than one of the types of misconduct described in sec_6662 sec_1_6662-2 income_tax regs an accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment_of_tax for which the taxpayer had reasonable_cause and acted in good_faith see sec_6664 substantial_authority for the treatment of the items at issue see sec_6662 or adequately disclosed in the return the relevant facts affecting the item’s tax treatment and a reasonable basis for the claimed treatment see sec_6662 respondent determined petitioners are liable for the accuracy-related_penalty for a substantial_understatement_of_income_tax for each year at issue see sec a b petitioners do not deny that the accuracy-related_penalties apply in accordance with their terms rather petitioners argue they are not liable for the accuracy-related_penalties because as they see it there was substantial_authority for their positions they disclosed the items at issue on the and returns and they qualify for the reasonable_cause defense of sec_6664 by relying in on the advice of their tax professional we will sustain respondent’s imposition of the accuracy-related_penalties b burden_of_proof respondent bears the burden of production with respect to the imposition of the accuracy-related_penalties in that he must produce sufficient evidence that it is appropriate to impose the penalty see sec_7491 116_tc_438 respondent has satisfied his burden of production by showing the understatement for each of the subject years exceeds the greater of of the tax required to be shown on the return and dollar_figure see sec_6662 thus the burden_of_proof is upon petitioners to show they are not liable for the penalties because of reasonable_cause substantial_authority or adequate_disclosure grounded in a reasonable basis c substantial_authority petitioners argue that the accuracy-related_penalties may not be imposed as to the disallowed deductions because as they see it there was substantial_authority for the deductions claimed we disagree where taxpayers have substantial_authority for the tax treatment of any item reported on a federal tax_return the tax attributable to those items is not included in deciding whether there was an understatement_of_tax see sec_1_6662-4 income_tax regs substantial_authority for the treatment of an item exists only if the weight of the authorities supporting the treatment of the item is substantial in relation to the weight of authorities supporting contrary treatment sec_1_6662-4 income_tax regs the weight of the authorities is determined in the light of all relevant facts and circumstances id the substantial_authority standard is an objective standard involving an analysis of the law and application of the law to the relevant facts sec_1_6662-4 income_tax regs petitioners maintain that there was substantial_authority for the charitable_contribution_deduction claimed on the return and disallowed in our prior opinion in this case we disagree at the outset petitioners appear to confuse the grounds on which the charitable_contribution_deduction was disallowed petitioners assert that there was substantial_authority for the position that the appraisal attached to the return was a qualified_appraisal pursuant to sec_1_170a-13 income_tax regs however as explained in didonato v commissioner t c m cch pincite3 petitioners were denied a charitable_contribution_deduction because they failed to secure a contemporaneous written acknowledgment in this regard we held it was not possible for petitioners to secure such an acknowledgment in because didonato’s obligation to transfer the development rights remained conditional until at least date id pincite moreover we expressed concern that the appraisal was not qualified see id pincite n but noted that respondent did not allege any defect in the appraisal see id and contrary to petitioners’ contention the requirement of sec_170 to obtain a contemporaneous written acknowledgment is not a mere formality because petitioners have not pointed us to any authority allowing a charitable_contribution_deduction for a conditional gift or for one which lacked a contemporaneous written acknowledgment we decline to conclude there was any such authority when they filed the return we are not persuaded there was substantial_authority for any of the disputed positions taken on the and returns contrary to petitioners’ claim the weight of the authorities establishes petitioners were not entitled to the deductions claimed nor was there substantial_authority for petitioners’ position that they could claim loss deductions for rental real_estate activity where the dwelling_unit was rented to a member of the taxpayer’s family as in the case of the cold soil property or that was not engaged in for profit as in the case of the cold soil property with respect to the accelerated_depreciation recapture we have concluded that zero percent of the leasing of the aircraft was to an unrelated_person and that equipment_leasing did not meet the threshold required by sec_280f see supra p petitioners have not cited substantial_authority supporting the contrary as to the remaining disputed deductions petitioners have not cited any authority much less substantial_authority for the deductibility of items that were inherently_personal and not adequately substantiated d disclosure and reasonable basis petitioners assert that the accuracy-related_penalties may not be imposed as to the charitable_contribution_deduction disallowed in didonato v commissioner tcmemo_2011_153 because they believe they fully disclosed the facts regarding the claimed contribution on the return we disagree petitioners’ assertion that they adequately disclosed the facts relating to the charitable_contribution_deduction is not supported by the record as we explained in didonato v commissioner t c m cch pincite3 petitioners failed to disclose that the contribution of the development rights was conditional until at least date and indeed our own analysis required that we research new jersey law to understand the process for when a contribution becomes final any claim that petitioners adequately disclosed the particulars of the transfer is simply not supported by the record thus we reject petitioners’ claim that they adequately disclosed the facts relevant to the charitable_contribution_deduction even if the disclosure were adequate petitioners could not avail themselves of the defense under sec_6662 because they have failed to provide authority that could provide a reasonable basis for their return position see sec_1 e i income_tax regs see also sec_1_6662-3 income_tax regs reasonable basis is a relatively high standard of tax reporting that is significantly higher than not frivolous or not patently improper the reasonable basis standard is not satisfied by a return position that is merely arguable or that is merely a colorable claim e reasonable_cause finally petitioners maintain that they are not liable for the accuracy-related_penalties because they satisfy the reasonable_cause defense of sec_6664 as petitioners see it didonato’s longstanding relationship with amper and his lack of formal education in accounting and tax matters entitles them to find a safe_harbor under the reasonable_cause defense under sec_6664 the sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment for which the taxpayers establish that they had reasonable_cause and acted in good_faith the taxpayers’ reliance on the advice of a professional such as an accountant may constitute reasonable_cause and good_faith where the taxpayers prove by a preponderance_of_the_evidence that the taxpayers reasonably believed that the professional upon whom the reliance is placed is a competent tax adviser with sufficient expertise to justify reliance the taxpayers provided necessary and accurate information to the adviser and the taxpayers actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir see also sec_1_6664-4 income_tax regs on the basis of the record as a whole we conclude petitioners have not satisfied the second or third requirement the record establishes that didonato did not actually rely on the advice he received from amper the aircraft letter was clear that any personal_use of the aircraft would require that gross_income be imputed to didonato petitioners did not charge themselves gross_income for the personal_use of the aircraft by themselves and their children moreover the aircraft letter was procured from amper in but as far as the record is concerned was never updated as to the relevant status of the law we do not agree that it was reasonable under these facts for petitioners to rely upon the opinion of an accounting firm almost five years after the fact without receiving an update as to possible changes in the law and of their use of the aircraft nor does the record establish that petitioners provided to their accountants necessary and accurate information concerning the deductions claimed in this regard mr dougherty testified that amper did not have in its possession the flight logs relating to the plane and that the determination that the aircraft was used for a qualified_business_use for depreciation purposes was made on the basis of conversations with didonato on the basis of those conversations mr dougherty understood that didonato did not use the aircraft for personal purposes during the subject years which as the record establishes was untrue mr dougherty also testified that had he known that petitioners’ children were on board during the flights purportedly flown for business purposes amper would not have advised didonato to claim that the cost of the flights were deductible business_expenses thus in addition to the lack of actual reliance on their accountant’s opinion petitioners did not provide accurate information on which the accountants could formulate an opinion which might properly have been relied upon as to the real_estate opinion we conclude that the opinion was not sufficient for reliance to be placed on it the real_estate opinion contained numerous factual errors the real_estate opinion concluded that didonato will be able to depreciate the building and take all the related expenses the real_estate opinion never addresses which building is depreciable or which expenses are deductible the real_estate opinion concluded without supporting facts or legal analysis that a discount sale or an outright donation of development rights will yield a charitable_contribution_deduction on didonato’s individual return the real_estate opinion does not discuss the value of the transferred development rights whether the donee was a qualifying_organization or any other facts which would substantially guarantee deductibility under sec_170 accordingly we conclude that petitioners did not rely on the advice of amper it follows that petitioners are liable for accuracy- related penalties to the extent stated herein the court has considered all arguments for a contrary result and to the extent not discussed herein we conclude those arguments are irrelevant moot or without merit to reflect the parties’ concessions and to give effect to the foregoing decision will be entered under rule
